Exhibit 10.1

EXECUTION VERSION

ENGINE SALE AND

PURCHASE AGREEMENT

Dated as of November 2, 2018

between

CONTRAIL AVIATION SUPPORT, LLC

as Seller

WWTAI AIROPCO II DAC

as Buyer

for

One (1) Used CFM International, Inc. model CFM56-7B26 Engine

Manufacturer’s Serial Number 874776



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.  

  

Definitions and Construction

     1  

1.1  

  

Defined Terms

     1  

1.2  

  

Construction

     5  

Section 2.  

  

Sale and Assignment

     5  

2.1  

  

Delivery; Purchase and Assumption

     5  

2.2  

  

Deposit; Adjusted Purchase Price

     5  

2.3  

  

Place of Delivery and Delivery

     6  

2.4  

  

Title and Risk of Loss

     6  

2.5  

  

Warranties

     6  

Section 3.  

  

Delivery Conditions

     7  

3.1  

  

Conditions to Buyer’s Obligations

     7  

3.2  

  

Conditions to Seller’s Obligations

     8  

Section 4.  

  

Taxes and Indemnities

     8  

4.1  

  

Sales Taxes

     8  

4.2  

  

Buyer Indemnity

     9  

4.3  

  

Seller Indemnity

     9  

4.4  

  

Survival

     10  

Section 5.  

  

Excusable Delay; Termination

     I0  

5.1  

  

Excusable Delay

     10  

5.2  

  

Termination

     11  

Section 6.  

  

Representations and Warranties

     11  

6.1  

  

Representations and Warranties of Seller

     11  

6.2  

  

Representations and Warranties of Buyer

     14  

6.3  

  

Limitation of Warranties and Agreements

     15  

Section 7.  

  

Payments

     15  

Section 8.  

  

Miscellaneous

     15  

8.1  

  

Notices

     15  

8.2  

  

Assignment

     16  

8.3  

  

Headings

     16  

8.4  

  

Brokers’ Commissions

     16  

8.5  

  

Survival of Representations, Warranties and Indemnities

     17  

8.6  

  

Governing Law; Jurisdiction

     17  

8.7  

  

Entire Agreement

     17  

8.8  

  

Waivers

     18  

8.9  

  

Unenforceability

     18  

8.10

  

Counterparts; Signatures

     18  

8.1 I

  

Expenses

     18  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

            8.12

  

Confidentiality

     18  

8.13

  

No Third Party Beneficiaries

     18  

8.14

  

Limitation of Damages

     18  

8.15

  

Cape Town Convention

     19  

Exhibits and Attachment

 

Exhibit A

  

Warranty Bill of Sale

Exhibit B

  

Operative Documents

 

-ii-



--------------------------------------------------------------------------------

ENGINE SALE AND PURCHASE AGREEMENT

THIS ENGINE SALE AND PURCHASE AGREEMENT (“Agreement”) is entered into as of
November 2, 2018 between CONTRAIL AVIATION SUPPORT, LLC (“Seller”) and WWTAI
AIROPCO II DAC (“Buyer”).

RECITALS

WHEREAS, subject to the terms and conditions of this Agreement, Seller desires
to sell and assign to Buyer and Buyer desires to purchase from Seller the
Purchased Assets (as defined below) (but excluding the Excluded Assets) and
Buyer is willing to assume the Assumed Liabilities (as defined below) (but
excluding the Existing Obligations).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, Buyer and Seller hereby agree as follows:

Section 1. Definitions and Construction.

1.1 Defined Terms. The following terms, when capitalized as below, shall have
the following meanings when used in this Agreement:

“Adjusted Purchase Price” means an amount equal to:

 

  (a)

the Basic Purchase Price; plus

 

  (b)

the Interest Adjustment Amount; minus

 

  (c)

the aggregate of:

 

  (i)

                                                           
                                              ;* plus

 

  (ii)

                                                                        ;* plus

 

  (iii)

                                              * (as such term is defined in the
Lease Agreement), if any, held by Seller or Lessor on the Delivery Date; plus

 

  (iv)

                                                                       * (as
such term is defined in the Lease Agreement) held by Seller or Lessor on the
Delivery Date; plus

 

  (v)

the Deposit.

“Assumed Liabilities” means all duties, liabilities and obligations of Seller
pursuant to the Operative Documents, but excluding the Existing Obligations.

“Basic Purchase Price” means                                
                                                                         *
($                      )*.

“Basic Rent” means the “Lease Rate” as defined in the Lease Agreement.

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

“Business Day” means a day, other than a Saturday or a Sunday, on which banks
are open for business in New York, New York, U.S.A.

“Buyer Agreements” shall have the meaning ascribed to such term in
Section 6.2(a).

“Buyer Indemnitee” means Buyer and its affiliates and its and their respective
members, managers, officers, directors, employees, agents, representatives,
successors and assigns.

“Cape Town Treaty” means, collectively, the official English language text of
the Convention of International Interests in Mobile Equipment and the Protocol
to the Convention on International Interests in Mobile Equipment on Matters
specific to Aircraft Equipment each adopted on November 16, 2001 at a diplomatic
conference in Cape Town, South Africa.

“Claims” shall have the meaning given to such term in Section 4.2.

“Delivery” shall have the meaning given to such term in Section 2.1.

“Delivery Date” means on or prior to November 2, 2018, or such later date as may
be agreed by the parties in writing.

“Delivery Location” shall have the meaning given to such term in Section 2.3.

“Deposit” means                               
                                       * Dollars ($                      )*.

“Dollars” and the sign “$” means the lawful currency of the United States of
America.

“Economic Closing Date” means August 1, 2018.

“Engine” means one (1) CFM International, Inc. model CFM56-7B26 engine bearing
manufacturer’s serial number 874776, together with all Engine Documents.

“Event of Default” shall have the meaning ascribed to such term in the Lease
Agreement.

“Event of Loss” shall have the meaning ascribed to the term “Loss Event” in the
Lease Agreement.

“Engine Documents” means the current manuals and data, all inspection,
modification and overhaul records required to be maintained under applicable
rules and regulations, all records of any third party which has made any
modifications to or refurbishments of the Engine or any part of any thereof, and
any other technical documents that pertain to the Engine, in each case, to the
extent such documents are (a) in Seller’s possession or (b) Seller holds title
to such documents or otherwise is entitled to receive possession of such
documents at the expiration of the Lease Agreement pursuant to the terms
thereof.

 

2

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

“Excluded Assets” means any right, title and interest of Seller in and to each
and every indemnity, liability insurance or other similar payment under any
Operative Documents, solely to the extent that such indemnities, liability
insurance and other similar payments relate to or arise out of events occurring
or circumstances existing prior to the Delivery Date. “Excluded Assets” shall
not include, however, any payment of rent, return compensation, hull insurance
or similar payments under or pursuant to any Operative Documents (or any
indemnification payments relating directly thereto) paid after Delivery, whether
or not related to the periods prior to, at or after the Delivery Date.

“Existing Obligations” shall mean (a) any and all duties, liabilities and
obligations of Seller under any Operative Documents relating to periods prior to
the Delivery (whether or not asserted or assessed), (b) any obligation of
performance which was to have been performed by Seller on or prior to the
Delivery Date, or (c) any duties, liabilities or obligations of Seller under any
Operative Documents not disclosed to Buyer by Seller.

“Final Delivery Date” means November 2, 2018, or such later date as may be
agreed by the parties in writing.

“Government Entity” means any (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign, or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal); (d) multinational
organization or body; or (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, regulatory, or taxing
authority or power of any nature.

“Interest Adjustment Amount” or “IAA” means an amount equal to:

IAA = (PP x   *%) x (D/365)

where :

PP is the Basic Purchase Price;

D is the total number of days elapsed from and after the Economic Closing Date
to but excluding the Delivery Date,

provided that if the Delivery Date occurs prior to the Economic Closing Date,
the Interest Adjustment Amount shall be zero.

“Lease Agreement” means the Lease Agreement more specifically described in
Exhibit B.

“Lease Assignment” means the assignment, assumption and amendment agreement,
dated as of the Delivery Date, among Seller, Buyer and Lessee, in form and
substance reasonably satisfactory to Seller and Buyer.

“Lessee” means Blue Air Aviation SA (formerly known as Blue Air - Airline
Management Solutions SRL).

“Lessor” means Seller.

 

3

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

“Lien” means liens, security interests, mortgages, encumbrances, rights of first
offer, and rights of first refusal.

“Notice” shall have the meaning given to such term in Section 8.1.

“Operative Documents” shall mean the Lease Agreement and any other document as
more specifically described in Exhibit B.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Government Entity or other entity of whatever nature.

“Post-Delivery Rent Adjustment Amount” means an amount equal to Basic Rent
received by the Lessor from the Lessee under the Lease Agreement that relates to
any period from and after the Delivery Date.

“Purchased Assets” means all of Seller’s right, title and interest in the Engine
and the Operative Documents to which Seller is a party, but excluding the
Excluded Assets.

“Rent Adjustment Amount” means an amount equal to all Basic Rent that is
actually received by Seller from and after the Economic Closing Date to (and
including) the Delivery Date provided that if the Delivery Date occurs prior to
the Economic Closing Date, the Rent Adjustment Amount shall be zero.

“Sales Taxes” shall have the meaning given to such term in Section 4. I.

“Seller Agreements” shall have the meaning ascribed to such term in
Section 6.1(a).

“Seller Indemnitee” means Seller and its affiliates and its and their respective
affiliates, members, managers, officers, directors, employees, agents,
representatives, successors and assigns.

“Supplemental Rent” shall have the meaning ascribed to such term in the Lease
Agreement.

“Taxes” means and includes all present and future income, gains, sales, stamp,
documentary, use and other taxes, duties, imposts, levies, deductions, charges
and withholdings whatsoever and also includes all fines, penalties and interest
in connection therewith (and any payments made in respect thereof) and the terms
“Tax” and “Taxation” shall be construed accordingly.

“Transfer Documents” means this Agreement, the Warranty Bill of Sale, the Lease
Assignment and any other agreements, documents, certificates and instruments
relating hereto and thereto.

“Warranties” means any and all warranties and/or indemnities given by the
manufacturer or any other person in relation to the Engine or any part thereof,
in each case to the extent subsisting and capable of assignment.

 

4



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

“Warranty Bill of Sale” means a bill of sale in the form of Exhibit A.

1.2 Construction. Any agreement referred to in this Section 1 means such
agreement as from time to time modified, supplemented and amended in accordance
with its terms. References to sections, exhibits and the like refer to those in
or attached to this Agreement unless otherwise specified. “Including” means
“including but not limited to” and “herein”, “hereof”, hereunder”, etc. mean in,
of, or under, etc. this Agreement (and not merely in, of, under, etc. the
section or provision where that reference appears).

Section 2. Sale and Assignment. Subject to the provisions of this Agreement
Seller agrees to sell the Purchased Assets to the Buyer and Buyer agrees to
purchase the Purchased Assets from the Seller on the Delivery Date in an “as is,
where is” condition with all faults.

2.1 Delivery; Purchase and Assumption. (a) Subject to the terms and conditions
of this Agreement, Seller agrees to sell, assign and transfer to Buyer and Buyer
agrees to purchase the Purchased Assets from the Seller on the Delivery Date in
an “as is, where is” condition with all faults. The closing of the purchase and
sale of the Purchased Assets (the “Delivery”) shall take place as soon as
possible after satisfaction (or waiver) of the conditions set forth in
Section 3.

(b) Subject to the terms and conditions of this Agreement, upon the Delivery,
Buyer shall with respect to the Purchased Assets (i) assume the Assumed
Liabilities (except as described below related to the Purchased Assets) and
(ii) confirm that it shall be deemed a party to each Operative Document to which
Seller is a party, and agrees to be bound by all the terms and conditions of
each thereof except as otherwise provided in any Transfer Document and consented
thereto by the relevant party to such Operative Document and to undertake all of
the obligations of Seller contained in such Operative Documents to which Seller
is a party as though originally named therein, to the extent of the right, title
or interest being conveyed hereby; provided, that Seller shall remain liable for
Existing Obligations and the duties, liabilities and obligations of Seller
relating to Excluded Assets. Except as otherwise expressly provided herein, the
assumption contemplated hereby shall release Seller from duties, liabilities and
obligations under the Operative Documents to which Seller is a party in respect
of the Purchased Assets.

In furtherance, and not in limitation, of the immediately preceding paragraph,
Seller shall, following receipt of the Adjusted Purchase Price, execute and
deliver on the Delivery Date, the Warranty Bill of Sale evidencing the sale of
the Purchased Assets.

(c) On the Delivery Date, Seller, Buyer and Lessee shall enter into the Lease
Assignment for the Purchased Assets; and each shall execute and deliver the
Lease Assignment and all other relevant Transfer Documents as appropriate.

2.2 Deposit; Adjusted Purchase Price.

(a) Within five (5) Business Days of the execution of this Agreement, Buyer
shall pay to Seller the Deposit. The Deposit shall be refundable to Buyer
(without interest) upon the occurrence of any of the following: (i) Seller fails
to tender the Engine on or before the Final Delivery Date, provided Buyer is not
in breach of this Agreement, and subject to Section 5.1; (ii) the Engine suffers
an Event of Loss prior to the Delivery; (iii) Delivery does not occur as a

 

5



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

result of Seller failing to meet any condition in Section 3.1, provided such
failure is not caused by Buyer’s act or omission; or (iv) this Agreement is
terminated in accordance with Section 5.2 hereof. In the event that the Deposit
is required to be refunded to Buyer, Seller shall promptly refund the Deposit to
Buyer and Seller may not set-off any amounts against the Deposit. In the event
that Delivery of the Engine does not occur on the Delivery Date as a result of
Buyer’s breach of this Agreement, Seller shall retain the Deposit as liquidated
damages for loss of a bargain and not as a penalty and Seller hereby agrees the
retention of the Deposit shall be Seller’s sole and exclusive remedy for Buyer’s
breach and Seller further releases and forever discharges Buyer from any other
claims, demands and liabilities of any kind arising out of or related to this
Agreement.

(b) On or prior to Delivery, and in any event prior to the delivery of the
Warranty Bill of Sale, payment of the Adjusted Purchase Price less the Deposit
already paid shall be made in immediately available funds by wire transfer to:

 

Bank:

  

Old National Bank

  

1 Main Street

  

Evansville, IN 47708

ABA No.

                    *

Account Name

  

Contrail Aviation Support, LLC

  

435 Investment Court

  

Verona, WI 53593

SWIFT Code:

                 *

Account No. :

                    *

Ref:

  

Engine 874776

or to such other account as Seller may specify in writing to Buyer on or prior
to the date upon which such amount is due and payable.

Upon execution of this Agreement, Seller will remove the Purchased Assets from
the market and shall cease any negotiations to sell the Purchased Assets to any
third parties, unless and until this Agreement becomes null and void.

2.3 Place of Delivery and Delivery. Delivery of the Purchased Assets shall occur
on the Delivery Date in such a location as Buyer and Seller shall mutually agree
upon to ensure that no Taxes will be imposed upon Seller, Buyer or the Purchased
Assets as a result of the transfer of title to the Purchased Assets while the
Purchased Assets are located in such jurisdiction, other than any Taxes which
Seller or Buyer may agree in writing to bear (“Delivery Location”).

2.4 Title and Risk of Loss. Upon the execution and delivery of the Warranty Bill
of Sale, title and risk of loss with respect to the Purchased Assets shall pass
to Buyer.

2.5 Warranties. Seller hereby assigns absolutely to the Buyer, but with effect
from Delivery, and to the extent assignable, all of the Seller’s right, title
and interest in and to the Warranties and agrees that it will shall take
commercially reasonable steps as the Buyer may require (acting reasonably) in
relation to such assignment.

 

6

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

Section 3. Delivery Conditions.

3.1 Conditions to Buyer’s Obligations. Buyer’s obligation to buy the Purchased
Assets shall be subject to the satisfaction of, or waiver by Buyer of, the
following conditions:

(a) Buyer shall have received executed counterpart signatures of Seller to each
relevant Transfer Document to which Buyer is a party;

(b) Seller shall have tendered delivery of the Purchased Assets to Buyer at the
Delivery Location;

(c) receipt by Buyer of the fully executed Warranty Bill of Sale;

(d) receipt by Buyer of a non-incident statement with respect to the Engine,
covering the period up to Delivery in form and substance reasonably satisfactory
to Buyer;

(e) the Engine shall be in the condition required by the Lease Agreement. The
Operative Documents shall be substantially the same (without any amendment or
modifications of any kind unless accepted by Buyer in its sole discretion) as
when Buyer completed its inspection of the Operative Documents;

(f) the Operative Documents shall be in full force and effect and Buyer shall
have received true, complete and original copies of such documents;

(g) Seller shall have complied with all requirements of Seller under the
Operative Documents to which it is a party for transfer of the Purchased Assets,
including obtaining any necessary consents from Lessee;

(h) there shall have been no Event of Loss or event, which with the giving of
notice, the passage of time or both, would result in the occurrence of an Event
of Loss, with respect to the Engine;

(i) Buyer shall have completed a satisfactory title and lien search of the
Purchased Assets and the Operative Documents evidencing compliance with the
terms of this Agreement;

(j) receipt by Buyer of certificates from Lessee’s insurance broker evidencing
compliance with the insurance provisions of the Lease;

(k) receipt by Buyer from Seller of all documentation required in connection
with Buyer’s “know your customer” procedures;

(I) Buyer shall be satisfied that Seller (or any of its affiliates) is not:
(i) a target of U.S., European Union, United Kingdom, or other economic,
financial or trade sanctions in force from time to time; (ii) named, identified
or described on any blocked persons list, specially designated nationals list,
prohibited persons list, or other official list of restricted persons with whom
U.S., European Union or United Kingdom persons, or persons otherwise subject to
the jurisdiction of the U.S., the European Union or the United Kingdom may not

 

7



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

conduct business, including, but not limited to, restricted party lists
published or maintained by (A) U.S. Treasury Department’s Office of Foreign
Assets Control, (B) the U.S. Department of Commerce, (C) the U.S. Department of
State, (D) the European Union or (E) Her Majesty’s Treasury of the United
Kingdom; or (iii) owned or controlled by, or an actor on behalf of, any person
described in clauses (i) or (ii); and

(m) each of the representations and warranties of the Seller contained herein
shall be true and correct in all material respects as of Delivery (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case they shall be true in all material respects as of such
earlier date).

3.2 Conditions to Sellers Obligations. Seller’s obligation to sell the Purchased
Assets shall be subject to the satisfaction or waiver by Seller of the following
conditions:

(a) Seller shall have received executed counterpart signatures of Buyer to each
relevant Transfer Document to which Buyer is a party;

(b) the Buyer shall have paid the Adjusted Purchase Price in the manner
specified in Section 2;

(c) Seller shall be satisfied that Buyer (or any of its affiliates) is not:
(i) a target of U.S., European Union, United Kingdom, or other economic,
financial or trade sanctions in force from time to time; (ii) named, identified
or described on any blocked persons list, specially designated nationals list,
prohibited persons list, or other official list of restricted persons with whom
U.S., European Union or United Kingdom persons, or persons otherwise subject to
the jurisdiction of the U.S., the European Union or the United Kingdom may not
conduct business, including, but not limited to, restricted party lists
published or maintained by (A) U.S. Treasury Department’s Office of Foreign
Assets Control, (B) the U.S. Department of Commerce, (C) the U.S. Department of
State, (D) the European Union or (E) Her Majesty’s Treasury of the United
Kingdom; or (iii) owned or controlled by, or an actor on behalf of, any person
described in clauses (i) or (ii); and

(d) each of the representations and warranties of the Buyer contained herein
shall be true and correct in all material respects as of Delivery (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case they shall be true in all material respects as of such
earlier date).

Section 4. Taxes and Indemnities.

4.1 Sales Taxes. Buyer and Seller shall cooperate with each other in all
reasonable respects to lawfully mitigate or eliminate the imposition of any
sales, use, excise, stamp, transfer, value added, gross receipts or any other
taxes, duties, fees or charges (collectively, “Sales Taxes”) that may be imposed
on Seller, Buyer or the Purchased Assets by any Government Entity in any
jurisdiction as a result of the sale or purchase of the Purchased Assets under
this Agreement. The Adjusted Purchase Price does not include the amount of any
Sales Taxes that may be imposed by any Government Entity in any jurisdiction as
a result of the sale of the Purchased Assets under this Agreement. Buyer shall
be solely responsible for and promptly pay when due, and will on demand
indemnify and hold harmless each Seller lndemnitee on a full

 

8



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

indemnity, after-tax basis from and against, all Sales Taxes, and all penalties,
fines, additions to tax and interest thereon, which may be levied by any
Government Entity in any jurisdiction as a result of or in connection with the
sale of the Purchased Assets with regard to any time period at or following
Delivery, excluding such taxes based upon Seller Indemnitees’ annual income.

4.2 Buyer Indemnity. Buyer agrees to indemnify, defend, save and hold harmless
each Seller Indemnitee, in full and on demand from and against any and all
losses, liabilities, actions, proceedings, penalties, fines, judgments, damages,
fees, costs, expenses, claims, obligations, or other liabilities (“Claims”)
which may be alleged or incurred by a Seller lndemnitee (regardless of when same
are suffered or incurred): (a) arising directly or indirectly out of or in any
way connected with the purchase, registration, performance, transportation,
management, sale, inspection, testing, delivery, leasing, replacement, removal
or redelivery, condition, ownership, manufacture, design, maintenance, service,
repair, overhaul, improvement, modification or alteration, possession, control,
use, operation or other activity of the Purchased Assets by Buyer or relating to
loss or destruction of or damage to any property, or death or injury to any
person caused by, relating to or arising from or out of (in each case whether
directly or indirectly) any of the foregoing matters, or whether it arises out
of or is attributable to any act or omission or otherwise of Buyer and in
respect of or to the extent attributable to the period from and after Delivery
or (b) as a result of the breach by Buyer of any of its obligations,
representations or warranties hereunder or any documents entered into in
connection therewith or (c) for taxes in any jurisdiction, including interest
and penalties thereon, imposed on or in connection with the Purchased Assets and
which are imposed with regard to the time period after Delivery (but excluding
Delivery);

Provided that the indemnities from the Buyer contained in this Section 4.2 shall
not extend to any Claims to the extent that such Claims:

(i) arise out of any act, omission, event or circumstance occurring in respect
of the Purchased Assets before Delivery;

(ii) are caused by the willful misconduct or gross negligence of any of the
Seller Indemnitees; or

(iii) are the result of a failure by Seller to comply with any of its
obligations under this Agreement or any representation or warranty of Seller
contained in this Agreement not being true and correct.

4.3 Seller Indemnity. Seller agrees to indemnify, defend, save and hold harmless
each Buyer lndemnitee from and against any and all Claims which may be alleged
or incurred by a Buyer Indemnitee (regardless of when same are suffered or
incurred): (a) arising directly or indirectly out of or in any way connected
with the purchase, registration, performance, transportation, management, sale,
inspection, testing, delivery, leasing, replacement, removal or redelivery ,
condition, ownership, manufacture, design, maintenance, service, repair,
overhaul, improvement, modification or alteration, possession, control, use,
operation or other activity of the Purchased Assets by Seller or relating to
loss or destruction of or damage to any property, or death or injury to any
person caused by, relating to or arising from or out of (in each case whether
directly or indirectly) any of the foregoing matters, or whether it arises out
of or is

 

9



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

attributable to any act or omission or otherwise of Seller and in respect of or
to the extent attributable to the period prior to Delivery (but excluding
Delivery); or (b) as a result of the breach by Seller of any of its obligations,
representations or warranties hereunder or any documents entered into in
connection therewith; or (c) for taxes in any jurisdiction, including interest
and penalties thereon, imposed on or in connection with the Purchased Assets and
which are imposed with regard to the time period prior to Delivery (but
excluding Delivery);

Provided that the indemnities from the Seller contained in this Section 4.3
shall not extend to any Claims to the extent that such Claims:

(i) arise out of any act, omission, event or circumstance occurring in respect
of the Purchased Assets after Delivery;

(ii) are caused by the willful misconduct or gross negligence of any of the
Buyer Indemnitees; or

(iii) are the result of a failure by Buyer to comply with any of its obligations
under this Agreement or any representation or warranty of Buyer contained in
this Agreement not being true and correct.

Any payment or indemnity made under this provision by either party shall include
any amount necessary to hold the Seller Indemnitee (or Buyer Indemnitee, as the
case may be) harmless on an after-tax basis from all withholding taxes and other
taxes, fees and other charges required to be paid with respect to such payment
or indemnity under all applicable laws. Each party shall give prompt written
notice to the other party of any liability for which it is, or may be, liable
under this provision; provided, however, failure to give such notice will not
terminate any of the rights of such indemnitee hereunder. Notwithstanding
anything to the contrary in this Agreement, absent fraud, the parties agree that
the indemnification set forth in this Section 4 shall be the sole and exclusive
remedy for breaches of the representations, warranties, covenants and agreements
described herein.

4.4 Survival. The parties further agree and confirm that their obligations and
agreements with respect to indemnification set forth herein shall survive the
execution and delivery of this Agreement and the payment of the Adjusted
Purchase Price for the Purchased Assets hereunder.

Section 5. Excusable Delay; Termination.

5.1 Excusable Delay. Neither party hereto shall be responsible for, nor be
deemed to be in default or breach of, this Agreement as a result of any delay in
Delivery due to injunction against sale or any causes beyond its control and not
occasioned by its negligence or willful misconduct, including, but not limited
to, acts of God or the public enemy, acts of government, civil wars,
insurrection or riots, fires, floods, explosions, earthquakes or other
casualties, strikes or labor troubles causing cessation, slowdown or
interruption of work. Any party failing to perform its obligations under this
Agreement as a result of an event described in this Section 5 shall use
commercially reasonable efforts to perform its obligations hereunder.

 

10



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

5.2 Termination. If for any reason, completion of the sale and purchase of the
Engine shall not have taken place by the Final Delivery Date, then the Seller’s
obligation to sell and the Buyer’s obligation to purchase the Engine shall
automatically terminate on the Final Delivery Date, whereupon neither the Seller
nor the Buyer shall have any further rights, obligations or liabilities (other
than any accrued rights, obligations and liabilities under any of Section 6
(Representations and Warranties), Section 8.I l (Expenses) or 8.4 (Broker’s
Commissions)) under this Agreement in respect of the Engine subject to
Section 2.2(a) (Deposit ) and Section 8.12 (Confidentiality). For avoidance of
doubt, under such circumstances, the parties’ respective rights and obligations
with respect to the return or retention of the Deposit shall be governed by
Section 2.2(a) above.

Section 6. Representations and Warranties.

6.1 Representations and Warranties of Seller. Seller hereby makes the following
representations at execution and delivery of this Agreement, and at Delivery:

(a) Organization, Etc. Seller is duly formed and validly existing and in good
standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to own, participate in or hold under lease its
properties and enter into and perform its obligations under this Agreement and
the other Transfer Documents to which Seller is a party (collectively, the
“Seller Agreements” for Seller).

(b) Authorization. Seller has taken, or caused to be taken, all necessary
company action (including, without I imitation, the obtaining of any consent or
approval of any of its members or any managers required by its operating
agreement) to authorize the execution and delivery of this Agreement and each of
the Seller Agreements and the performance of its obligations hereunder and
thereunder.

(c) No Violation. The execution and delivery by Seller of this Agreement, the
performance by Seller of its obligations hereunder, and the consummation by
Seller on the date hereof and on the Delivery Date of the transactions
contemplated hereby, do not and will not (i) violate or contravene any provision
of any certificate of formation or other charter documents of Seller,
(ii) violate or contravene any law applicable to or binding on Seller, or
(iii) violate, contravene or constitute any default under, or result in the
creation of any Lien under, any indenture, mortgage, chattel mortgage, deed of
trust, conditional sales contract, lease, loan or other material agreement,
instrument or document to which Seller is a party or by which Seller or any of
their respective properties is or may be bound or affected.

(d) Approvals. The execution and delivery by Seller of this Agreement and the
Seller Agreements, the performance by Seller of its obligations hereunder and
thereunder and the consummation by Seller on the date hereof or on the Delivery
Date, as the case may be, of the transactions contemplated hereby or thereby do
not and will not require the consent, approval or authorization of, or the
giving of notice to, or the registration with, or the recording or filing of any
documents with, or the taking of any other action in respect of, (a) any trustee
or other holder of any debt of Seller, (b) any Government Entity, or (c) any
other party to an Operative Document except such as have been obtained or
effected on or before the Delivery Date and except for filings, if any, made
pursuant to any routine recording or regulatory requirements applicable to it;
provided, however, that the parties acknowledge that consummation of the
transactions contemplated hereunder remain contingent upon Lessee’s approval of
an assignment and assumption agreement and cooperation in connection therewith.

 



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

(e) Valid and Binding Agreements. This Agreement has, and the Seller Agreements
have been or will be duly authorized, executed and delivered by Seller and,
assuming the due authorization, execution and delivery by the other party or
parties thereto, this Agreement and the Seller Agreements constitute the legal,
valid and binding obligations of Seller and are enforceable against Seller in
accordance with the respective terms thereof, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
and other similar laws affecting the rights of creditors generally and general
principles of equity, whether considered in a proceeding at law or in equity.

(f) Title. Upon delivery of the Warranty Bill of Sale by Seller to Buyer, Seller
shall transfer full good and marketable legal and beneficial title to the
Purchased Assets to Buyer free and clear of all Liens.

(g) Litigation. There are no pending or, to the actual knowledge of Seller,
threatened actions or proceedings against Seller before any court,
administrative agency or tribunal, which, if determined adversely to Seller,
would materially adversely affect the ability of Seller to perform its
obligations under this Agreement or the Seller Agreements.

(h) Event of Default. Except with respect to the non-payment by Lessee of any
Lease Fees that were due in September and October 2018, there exists no Event of
Default under any of the Operative Documents and, to Seller’s knowledge, no
event exists which with the passage of time of the giving of notice or both
would be an Event of Default. Seller is not in default with respect to any of
its obligations under any Operative Document, nor, to the knowledge of Seller,
does any condition exist, the existence of which, upon the giving of notice or
the lapse of time or both, would constitute such a default.

(i) Liens. Seller has not previously sold, assigned, encumbered, transferred or
conveyed the Purchased Assets, and, except as contemplated hereby, has no
obligation to sell, assign, encumber, transfer or convey, any of its right,
title or interest in, to or under the Purchased Assets.

(j) Operative Documents. Except for the Operative Documents set forth on Exhibit
B, there are no other documents or agreements relating to the Purchased Assets,
the subject matter of the Operative Documents or the transactions contemplated
thereby that affect or would affect any right, title, interest or privilege in
the Purchased Assets or bind or result in any liability or obligation of Buyer
after the Delivery Date. Seller has not given its consent to change, nor has it
waived, any term or provision of any Operative Documents, including, without
limitation, with respect to the amount or time of any payment. Seller has
complied with, and has performed, all obligations required to be complied with
or performed by it under the Operative Documents and Seller has not breached any
of its representations, warranties, obligations, agreements or covenants under
any of the Operative Documents. Exhibit B sets forth a true, complete and
correct list of all the Operative Documents, and Seller has provided true,
complete and correct copies of each such Operative Document to Buyer prior to
the date hereof. Except as

 

12



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

described on Exhibit B: (i) each Operative Document to is in full force and
effect and Seller has not received any notice that any other Person or party to
any Operative Document has challenged or asserted that any Operative Document is
in any manner unenforceable; (ii) there has been no other amendment or
modification of or supplement to any of the Operative Documents; (iii) Seller
has not taken any action to terminate or given any notice of default under any
Operative Document; and (iv) no other party to any Operative Document has taken
any action to terminate, has threatened to terminate or has given any notice of
default of or under any Operative Document.

(k) Compliance. Seller has complied with all requirements of Seller contained in
the relevant Operative Documents to permit Seller to transfer such Purchased
Assets to Buyer. Seller has not engaged in any acts or conduct or made any
omissions that would result in Buyer receiving fewer payments or distributions
or receive less favorable treatment than Buyer would otherwise be entitled to
receive under such Operative Documents.

(l) Indemnity Payments. Seller has not made any claims for indemnity or right to
receive indemnity payments from Lessee under any of the Operative Documents,
which have not been paid in full or resolved to the satisfaction of Seller as of
the Delivery Date.

(m) Basic Rent. No Basic Rent or other amount that is payable under any
Operative Document on any date subsequent to the Economic Closing Date has been
prepaid, has been waived, has been compromised or has been forgiven.

(n) Claims and Disputes. No claims or disputes are pending by Seller against
Lessee, or by Lessee against Seller, under or in respect of any Operative
Document.

(o) Maintenance Contributions. Seller has not received any requests or claims by
Lessee for reimbursement of any expense relating to any qualifying maintenance
expenditure or for any airworthiness directive (or other mandatory modification)
under any Operative Document, and Seller has not made any commitments to
reimburse or compensate Lessee, including with respect to Lessee’s obligations
to accomplish airworthiness directives or other maintenance, repairs or
modifications to the Engine or any part thereof.

(p) No Subleasing. The Engine is currently in the possession of and operated by
Lessee and Seller has not consented to Lessee’s subleasing of the Engine or
otherwise parting with control of the Engine or agreed with Lessee to do any of
the foregoing (except as otherwise set forth in the Lease Agreement).

(q) No Event of Loss. To Seller’s Knowledge, no Event of Loss or, to the
knowledge of Seller, event, which with the giving of notice, the passage of time
or both, would result in the occurrence of an Event of Loss, with respect to the
Engine.

(r) Solvency. Seller is solvent and not subject to any bankruptcy proceedings.

 

13



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

6.2 Representations and Warranties of Buyer. Buyer hereby makes the following
representations at execution and delivery of this Agreement, and at Delivery:

(a) Organization, Etc. Buyer is validly existing and in good standing under the
laws of the jurisdiction of its formation and has the power and authority to
own, participate in or hold under lease its properties and to enter into and
perform its obligations under this Agreement and the Transfer Documents to which
Buyer is a party (collectively, the “Buyer Agreements”).

(b) Authorization. Buyer has taken, or caused to be taken, all necessary company
action (including, without limitation, the obtaining of any consent or approval
of any of its members required by its operating agreement) to authorize the
execution and delivery of this Agreement and each of the Buyer Agreements and
the performance of its obligations hereunder and thereunder.

(c) No Violation. The execution and delivery by Buyer of this Agreement and the
Buyer Agreements, the performance by Buyer of its obligations hereunder and
thereunder and the consummation by Buyer on the date hereof and on the Delivery
Date of the transactions contemplated hereby and thereby, do not and will not
(a) violate or contravene any provision of the constitutive documents, bylaws or
operating agreement of Buyer, (b) violate or contravene any law applicable to or
binding on the Buyer or (c) violate, contravene or constitute any default under,
or result in the creation of any lien, any indenture, mortgage, chattel
mortgage, deed of trust, conditional sales contract, lease, loan or other
material agreement, instrument or document to which Buyer is a party or by which
Buyer or any of its properties is or may be bound or affected.

(d) Approvals. The execution and delivery by Buyer of this Agreement and the
Buyer Agreements, the performance by Buyer of its obligations hereunder and
thereunder and the consummation by Buyer on the date hereof and on the Delivery
Date, as the case may be, of the transactions contemplated hereby and thereby do
not and will not require the consent, approval or authorization of, or the
giving of notice to, or the registration with, or the recording or filing of any
documents with, or the taking of any other action in respect of, (a) any trustee
or other holder of any debt of Buyer and (b) any Government Entity, other than
the filings made in connection with the Delivery.

(e) Valid and Binding Agreement. This Agreement has been, and the Seller
Agreements have been or will be, duly authorized, executed and delivered by
Buyer and, assuming the due authorization, execution and delivery by the other
party or parties thereto, this Agreement constitutes the legal, valid and
binding obligations of Buyer and is or will be enforceable against Buyer in
accordance with the respective terms thereof, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
and other similar laws affecting the rights of creditors generally and general
principles of equity, whether considered in a proceeding at law or in equity.

 

14



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

6.3 Limitation of Warranties and Agreements. THE ENGINE, THE PARTS THEREOF, AND
ANY OTHER THING DELIVERED, SOLD OR TRANSFERRED HEREUNDER ARE BEING SOLD AND
TRANSFERRED TO BUYER AND ACCEPTED BY BUYER HEREUNDER “AS IS, WHERE IS,” WITH ALL
FAULTS. BUYER UNCONDITIONALLY AGREES THAT AS BETWEEN BUYER AND SELLER THE ENGINE
AND EACH PART THEREOF IS TO BE SOLD AND PURCHASED IN “AS IS WHERE IS’’, WITH ALL
FAULTS AS AT THE DELIVERY DATE, AND NO WARRANTY, REPRESENTATION OR COVENANT OF
ANY KIND HAS BEEN ACCEPTED, OR IS GIVEN BY SELLER OR ITS SERVANTS OR AGENTS IN
RESPECT OF THE AIRWORTHINESS, VALUE, QUALITY DURABILITY, CONDITION, DESIGN,
OPERATION, DESCRIPTION, OR FITNESS FOR USE OR PURPOSE OF THE ENGINE OR ANY PART
THEREOF, AS TO THE ABSENCE OF LATENT, INHERENT OR OTHER DEFECTS (WHETHER OR NOT
DISCOVERABLE), AS TO THE COMPLETENESS OR CONDITION OF THE ENGINE RECORDS, OR AS
TO THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT COPYRIGHT, DESIGN OR OTHER
PROPRIETARY RIGHTS; AND ALL CONDITIONS, WARRANTIES AND REPRESENTATIONS (OR
OBLIGATION OR LIABILITY, IN CONTRACT OR IN TORT) IN RELATION TO ANY OF THOSE
MATTERS, EXPRESSED OR IMPLIED, STATUTORY OR OTHERWISE, ARE EXPRESSLY EXCLUDED.

Section 7. Payments. After the Delivery Date, Seller hereby covenants and agrees
to promptly pay over to Buyer pursuant to the payment instructions provided by
Buyer, if and when received, any amounts paid to or for the benefit of Seller on
and after the Delivery Date, and related to the period on or after the Economic
Closing Date, and until so paid over any such amounts received by Seller shall
be received and held by Seller in trust for Buyer. After the Delivery Date,
Buyer hereby covenants and agrees to promptly pay over to Seller, pursuant to
the payment instructions set forth in Section 2, if and when received, any
amounts paid to or for the benefit of Buyer that constitute Excluded Assets, and
until so paid over any such amounts received by Buyer shall be received and held
by Buyer in trust for Seller.

Section 8. Miscellaneous.

8.1 Notices. Every notice, request, demand or other communication (collectively,
“Notice”) under this Agreement shall:

(a) be in writing delivered personally or by prepaid courier or other similar
services or by electronic mail;

(b) be deemed to have been received, in the case of an e-mail upon the earlier
of (i) confirmation of receipt of such e-mail by the addressee; or (ii) on the
fifth day after sending, provided the sender thereof has not received actual
notice of failed delivery, and, in the case of a Notice delivered personally or
by courier service, when delivered (provided that if delivery is tendered but
refused, such Notice shall be deemed effective upon such tender); and

(c) be sent:

to Seller at:

CONTRAIL AVIATION SUPPORT, LLC

435 Investment Court

Verona, WI 53593

E-mail: joe@contrail.com

Attention: Joseph G. Kuhn

 

15



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

Boardman & Clark LLP

One South Pinckney, Suite 410

Madison, W I 53703

E-mail: fsutherland@boardmanclark.com

Attention: Frank C. Sutherland

to Buyer at:

WWTAI AirOpCo IIDAC

c/o FIG LLC

1345 Avenue of the Americas, 45th Floor

New York, NY 10105

E-mail: jadams@fortress.com

Attention: Joe Adams

with a copy to:

Vedder Price P.C.

222 N. LaSalle Street

Chicago, IL 60601

E-mail: rhankes@vedderprice.com

Attention: Robert J. Hankes, Esq.

or to such other address or facsimile number as is notified by one party to the
other party under this Agreement.

(d) Seller hereby covenants and agrees promptly to forward to Buyer any notice
Seller receives from any party to any Operative Document (other than Buyer)
pursuant to and in accordance with this Agreement. Buyer hereby covenants and
agrees promptly to forward to Seller any notice Buyer receives from any party to
any Operative Document (other than Seller) with respect to Excluded Assets
pursuant to and in accordance with this Agreement.

8.2 Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party hereto.

8.3 Headings. All headings in this Agreement are for convenience only, and are
not a substantive part of this Agreement.

8.4 Brokers’ Commissions.

(a) Buyer represents that it has not engaged any agent or broker entitled to any
compensation as a result of the transactions contemplated by this Agreement.
Buyer agrees to indemnify each Seller Indemnitee from and against all claims,
demands, liabilities, damages, losses and judgments (including reasonable
attorneys’ fees, consultants’ fees and court costs) which arise out of Buyer’s
actions with respect to agents or brokers.

 

16



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

(b) Seller represents that it has not engaged any agent or broker entitled to
any compensation as a result of the transactions contemplated by this Agreement.
Seller agrees to indemnify each Buyer Indemnitee from and against all claims,
demands, liabilities, damages, losses and judgments (including reasonable
attorneys’ fees, consultants’ fees and court costs) which arise out of Seller’s
actions with respect to agents or brokers.

8.5 Survival of Representations, Warranties and Indemnities. Each of the
representations, warranties and indemnities of the parties hereto shall survive
the execution and delivery of this Agreement and the Delivery of the Purchased
Assets.

8.6 Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b) The parties agree that the federal and state courts located in New York, New
York (in the Borough of Manhattan) are to have exclusive jurisdiction to settle
any disputes in connection with this Agreement and the other documents related
hereto and submit to the jurisdiction of such courts in connection with this
Agreement and the other documents related hereto.

(c) Each party hereto:

(i) waives objection to such courts on grounds of inconvenient forum, venue or
otherwise as regards proceedings in connection with this Agreement and other
documents related hereto; and

(ii) agrees that (subject to permitted appeals) a judgment or order of such a
court in connection with this Agreement or the other documents related hereto is
conclusive and binding on it and may be enforced against them in the courts of
any other jurisdiction.

8.7 Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the transactions contemplated herein,
supersede any prior or contemporaneous agreements, whether oral or in writing,
between the parties, and this Agreement shall not in any manner be supplemented,
amended or modified except by a writing executed on behalf of the parties by
their authorized representatives. This Agreement shall not be interpreted or
construed against any party to this Agreement because that party or attorney for
that party drafted the Agreement or participated in the drafting of this
Agreement, and the parties expressly waive any law, common law or court decision
to the contrary.

 

17



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

8.8 Waiver. The waiver of performance of any term of this Agreement in a
particular instance shall not constitute a waiver of any subsequent breach or
preclude either party from thereafter demanding performance thereof according to
the provisions hereof.

8.9 Unenforceability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.

8.10 Counterparts; Signatures. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but both of
which together will constitute one and the same agreement, and which shall be
sufficiently evidenced by any one of such original counterparts. A facsimile or
PDF copy signature on any counterpart hereto will be deemed an original for all
purposes.

8.11 Expenses. Except as otherwise expressly provided herein, each party shall
be responsible for and shall pay the costs and expenses incurred by it in
connection with the negotiation and drafting of this Agreement and the
consummation of the transactions contemplated hereby, including attorneys’ fees
and expenses and technical, inspection and/or appraisal costs.

8.12 Confidentiality. The parties each acknowledge that the commercial and
financial information contained in this Agreement is considered confidential.
The parties each agree that it will treat the contents and subject matter of
this Agreement as confidential and will not, without the prior written consent
of the other, disclose this Agreement or the subject matter hereof to any third
party except to their respective affiliates and its and their respective
employees, officers, directors, managers, partners, members, professional
advisors, potential financing sources, insurance brokers, auditors and or other
agents (“Representatives”), as may be required by applicable law or rule or
regulation of any stock exchange, or as may be required to enforce the terms of
this Agreement. Upon disclosure required by any applicable law, rule or
regulation, such disclosing party shall use its commercially reasonable efforts
to secure confidential treatment from all recipients of such confidential
information and shall cooperate with the efforts of the other party to ensure
such treatment; provided that this sentence shall not apply where such
disclosure makes the previously confidential information publicly available.
Each party shall inform its Representatives that it expects them to comply with
the provisions of this Section 8.12 and each party shall be responsible for any
breach of the provisions of this Section 8.12 by any of its Representatives.

8.13 No Third Party Beneficiaries. Except as provided in Section 4 hereof, no
third party is intended to benefit from, nor may any third party seek to enforce
any of the provisions of, this Agreement.

8.14 Limitation of Damages. No party will in any event be liable to any other
party for any indirect, special, consequential or punitive damages arising out
of any breach or otherwise in respect of this Agreement or the subject matter
hereof, except, for the avoidance of doubt, to the extent the indemnification
provisions hereunder require an indemnity in respect of such damages which are
recoverable by a person not a party hereto against a Seller Indemnitee or a
Buyer Indemnitee, it being understood that this provision shall not limit or
expand the scope or content of such indemnification provisions.

 

18



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

8.15 Cape Town Convention. Once legal title to the Purchased Assets has duly
passed to Buyer pursuant to the Warranty Bill of Sale, Seller, at its cost, will
consent to the registration at the International Registry (as defined in the
Cape Town Convention) of a contract of sale registration with respect to the
Warranty Bill of Sale.

[Signature page follows.]

 

19



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.

 

CONTRAIL AVIATION SUPPORT, LLC, as Seller     WWTAI AIROPCO II DAC, as Buyer By:
  /s/ Joseph Kuhn     By:     Name:   Joseph Kuhn     Name:   Title:   CEO    
Title:  

 



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.

 

CONTRAIL AVIATION SUPPORT, LLC, as Seller     WWTAI AIROPCO II DAC, as Buyer By:
        By:   /s/ Sean McKinley   Name:       Name: Sean McKinley   Title:      
Title:   Director

 



--------------------------------------------------------------------------------

WARRANTY BILL OF SALE

November 2, 2018

CONTRAIL AVIATION SUPPORT, LLC (“Seller”) owns full legal and beneficial title
to the used CFM International, Inc. model CFM56-7B26 Engine bearing
manufacturer’s serial number 874776, as more particularly described in the
Purchase Agreement (the “Engine”).

For good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Seller hereby sells, grants, transfers and delivers to
WWTAI AIROPCO II DAC (“Buyer”), full legal and beneficial title and interest in
and to the Engine.

This Warranty Bill of Sale is delivered pursuant to the Engine Sale and Purchase
Agreement, dated as of November 2, 2018 (the “Purchase Agreement”), between
Seller and Buyer.

The undersigned hereby warrants to Buyer (and Buyer’s successors and assigns)
that Seller conveys to Buyer full good and marketable legal and beneficial title
to the Engine, free and clear of all Liens (as defined in the Purchase
Agreement) and that Seller shall warrant and defend such title against any
claims and demands; provided, that the Engine is otherwise conveyed “AS IS”,
“WHERE IS” AND “WITH ALL FAULTS” AND (EXCEPT AS PREVIOUSLY PROVIDED IN THIS
PARAGRAPH OR IN SECTION 6.l(f) OF THE PURCHASE AGREEMENT) WITHOUT REPRESENTATION
OR WARRANTY OF ANY TYPE OR KIND, EXPRESS OR IMPLIED, WITH RESPECT THERETO
(INCLUDING, WITHOUT LIMITATION, AS TO CONDITION, MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE) and is subject to each and every disclaimer contained in
the Purchase Agreement.

THIS WARRANTY BILL OF SALE IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, U.S.A. APPUCABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHlN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRlNClPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Signature page follows.]



--------------------------------------------------------------------------------

[Warranty Bill of Sale (ESN 874776)]

 

IN WITNESS WHEREOF, Seller has caused this Warranty Bill of Sale to be executed
in its name as of the date first written above.

 

CONTRAIL AVIATION SUPPORT, LLC, as Seller By:   /s/ Joseph Kuhn   Name: Joseph
Kuhn   Title: CEO

 



--------------------------------------------------------------------------------

[Engine Sale and Purchase Agreement]

 

EXHIBIT B

OPERATIVE DOCUMENTS

I. Engine Lease Agreement dated as of January 10, 2018 between Seller as
existing lessor and Lessee;

2. Delivery Acceptance Certificate dated February 13, 2018 between Seller as
existing lessor and Lessee; and

3. Delivery Receipt dated February 22, 2018 as executed on behalf of Lessee.

 

Exhibit B

Page I



--------------------------------------------------------------------------------

EXECUTION COPY

ENGINE LEASE AGREEMENT

BETWEEN

CONTRAIL AVIATION SUPPORT, LLC,

as Lessor

and

BLUE AIR,

as Lessee

One (1) CFM International, Inc. Model CFMS6-7B26 Aircraft Engine

Bearing Manufacturer’s Serial Number 874776



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

   SCOPE OF LEASE      1  

SECTION 2.

   TERM      2  

SECTION 3.

   CONDITIONS PRECEDENT AND DELIVERY      3  

SECTION 4.

   PAYMENT      6  

SECTION 5.

   COMPLIANCE WITH LAWS      7  

SECTION 6.

   USE AND MAINTENANCE      7  

SECTION 7.

   RECORDS AND INSPECTION      9  

SECTION 8.

   MODIFICATIONS      11  

SECTION 9.

   LOSS EVENT      11  

SECTION 10.

   NO ABATEMENT OR SET OFF      11  

SECTION 11.

   RELEASE AND INDEMNITY      11  

SECTION 12.

   LIMITED WARRANTY AND DISCLAIMER      13  

SECTION 13.

   FORCE MAJEURE      14  

SECTION 14.

   INSURANCE      14  

SECTION 15.

   TITLE TO ENGINE      17  

SECTION 16.

   TAXES      19  

SECTION 17.

   ASSIGNMENT AND SUBLEASING      19  

SECTION 18.

   REDELIVERY OF THE ENGINE      20  

SECTION 19.

   TERMINATION AND ADDITIONAL ASSURANCES      23  

SECTION 20.

   NOTICES      26  

SECTION 21.

   RECORDING      26  

SECTION 22.

   BROKERS/FINDERS      27  

SECTION 23.

   MISCELLANEOUS      27  

SECTION 24.

   GOVERNING LAW AND JURISDICTION      28  

SECTION 25.

   REPRESENTATIONS AND WARRANTIES      29  

SECTION 26.

   CONFIDENTIALITY      31  



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE 1

   FORM OF DELIVERY RECEIPT

SCHEDULE 2

   FORM OF DELIVERY ACCEPTANCE CERTIFICATE

SCHEDULE 3

   FORM OF MONTHLY UTILIZATION REPORT

SCHEDULE 4

   FORM OF NON-INCIDENT STATEMENT

SCHEDULE 5

   FINANCIAL TERMS

SCHEDULE 6

   FORM OF ACKNOWLEDGEMENT OF ENGINE OWNERSHIP

SCHEDULE 7

   FORM OF ENGINE OPERATIONAL REPORT

SCHEDULE 8

   FORM OF ENGINE REDELIVERY CHECKS & INSPECTIONS REPORT

SCHEDULE 9

   FORM OF LEASE TERMINATION AGREEMENT

SCHEDULE 10

   END OF LEASE INSPECTION REQUIREMENTS

SCHEDULE 11

   FORM OF REDELIVERY ACCEPTANCE CERTIFICATE

 

ii



--------------------------------------------------------------------------------

This ENGINE LEASE AGREEMENT (“Lease”), dated as of January 10, 2018, is entered
between:

CONTRAIL AVIATION SUPPORT, LLC, a limited liability company organized and
existing under the laws of the State of North Carolina, United States of
America, with its principal place of business at 435 Investment Court, Verona,
Wisconsin 53593, as lessor (“Lessor”); and

BLUE AIR, a company duly organized and existing under with the laws of Romania,
and having its principal place of business at 42-44 Sos. Bucuresti-Ploiesti,
Bucarest 1, Romania, Banasea Business & Technology Park, Building A, 3rd Floor,
as lessee (“Lessee”) (both Lessor and Lessee individually referred to as a
“Party” and collectively referred to as the “Parties”).

Recitals

Whereas, the Lessor owns the Engine (hereinafter defined);

Whereas, Lessor and Lessee are willing to enter into this Lease for the leasing
of the Engine by Lessee from Lessor; and

for the consideration hereinafter set out, IT IS HEREBY AGREED:

 

1.

SCOPE OF LEASE

The Lessor agrees to lease the following engine, capable of operation at 26,300
pounds thrust at Delivery, together with full QEC, and with FAA 8130-3
certification and EASA Form 1, and copies of all related technical records in
English in Lessor’s possession and related engine transportation stand
(collectively, the “Engine”) to the Lessee, and the Lessee agrees to lease the
Engine from the Lessor, upon the terms set out in this Lease.

 

1.1.

Type and Model: CFM International, Inc., model CFM56-7826 (described on the
International Registry drop down menu as CFM model CFM56-7)

 

1.2.

Serial Numbers: 874776 (also described on the International Registry drop down
menu as 874776)

 

1.3.

Time Since New: 49,190

 

1.4.

Cycles Since New: 21649

 

1.5.

OEC: installed full QEC

 

1.6.

Thrust Rating: 26,300 lbs.

 

l.7.

Cycles remaining at B26 : 3,351

 

1.8.

Engine Transportation Stand:

 

  a.

Base Serial Number: 12030-4

 

  b.

Cradle Serial Number: 12030-4

 

  c.

Manufacturer: DAE



--------------------------------------------------------------------------------

2.

TERM

 

2.1.

Lease Term. The term of this Lease shall commence on the Lease Commencement Date
and shall terminate on the Lease End Date (unless earlier terminated or extended
in writing by the Parties) in accordance with the provisions of this Lease
(“Lease Term”). On the Lease End Date or other date of valid te1mination of the
Lease, Lessee shall return the Engine to the Redelivery Location in accordance
with the terms of this Lease.

 

2.2.

Additional Definitions. In this Lease, the following terms have the following
meanings:

“AACR” means Autoritalea Aeronautica Civila Romana.

“Delivery” means the delivery of the Engine by Lessor to Lessee in accordance
with this Lease and which shall be evidenced by execution and delivery of the
Delivery Receipt;

“Delivery Acceptance Certificate” means the Delivery Acceptance Certificate in
the form of Schedule 2 of the Lease;

“Delivery Date” means the date of the Engine is delivered to Lessee as recorded
in the Delivery Receipt;

“Delivery Location” means the facilities of Aircraft Inspection & Management LLC
located at 2481 W. Poppy Avenue, Tucson, Arizona 85705, United States of
America;

“Delivery Receipt” means the Delivery Receipt to be dated the date of Delivery
in the form of Schedule 1 of the Lease;

“Inspection” means a physical inspection of the Engine and a review of Engine
records;

“Inspection Deadline” means no later than the later of fifteen calendar
(15) days following the Delivery Date and 5 (five) calendar days after the
Engine is received at the Lessee’s facility if Lessee has shipped the engine to
its facility within fifteen (15) calendar days after the Delivery Date;

“Lease Commencement Date” means January 15, 2018;

“Lease End Date” means the earlier of (i) the thirty sixth monthly anniversary
of the Lease Commencement Date and (ii) the date on which the Engine is returned
to Lessor at the Redelivery Location due to the earlier of:

                                                                         
                                         
                                         
                                         
                                              *

                                                                         
                                         
                                         
                                         
                                              *

                                                                         
                                         
                                         
                                         
                                              *

                                                                         
                                         
                                         
                                         
                                              *

                                                                         
                                         
                                         
                                         
                                              *

                                                                         
                                         
                                         
                                         
                                              *

 

5

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

                                                      
                                         
                                         
                                         
                                                                 *

                                                      
                                         
                                         
                                         
                                                                 *

                                                      
                                         
                                         
                                         
                                                                 *

                                                      
                                         
                                         
                                         
                                                                 *

                                                      
                                         
                                         
                                         
                                                                 *

                                                      
                                         
                                         
                                         
                                                                 *

                                                      
                                         
                                         
                                         
                                                                 *

                                                      
                                         
                                         
                                         
                                                                 *

                                                      
                                         
                                         
                                                                        *

“Redelivery Acceptance Certificate” means the Redelivery Acceptance Certificate
in the form of Schedule 11 of the Lease;

“Redelivery Location” means the facilities of Aircraft Inspection & Management
LLC located at 2481 W. Poppy Avenue, Tucson, Arizona 85705, United States of
America, or subject to clause 18.1, such other location as designated by Lessor;
and

“Rent Commencement Date” means the Delivery Date;

 

3.

CONDITIONS PRECEDENT AND DELIVERY

 

3.1.

Conditions Precedent. The obligations of Lessor under the Lease and the transfer
of possession of the Engine to Lessee under the Lease are conditional upon
Lessor’s receipt, on or before the Delivery, as defined below, and in form and
substance satisfactory to Lessor, of each of the following:

 

  a.

Lease and Technical Acceptance Certificate: two (2) duly executed originals of
this Lease and two (2) duly executed copies of the Delivery Receipt;

 

  b.

Insurance: (i) a copy of certificates of insurance and reinsurance as may be
required pursuant to the Lease; (ii) an undertaking from brokers (acceptable to
Lessor as set out in Section 14); and (iii) any other evidence satisfactory to
Lessor evidencing compliance with the insurance provisions of the Lease;

 

  c.

Payments: all sums due to Lessor prior to and on Delivery or any other engine
lease agreement between Lessor and its affiliates and Lessee and its affiliates,
including, without limitation, the first month’s Lease Rate, and the Deposit;

 

  d.

Lessee Documents: a copy of the organizational documents of the Lessee,
certified by an officer of the Lessee, and other evidence authorizing execution,
delivery and performance by Lessee of the Lease and each other document relating
thereto to which Lessee is or will be a party;

 

  e.

Incumbency Certificate: a certificate signed by an officer of Lessee confirming
that the person who is to sign the Lease for and on behalf of Lessee is
authorized by Lessee to sign the Lease for and on behalf of Lessee;

 

  f.

Process Agent Letter: a letter from the Process Agent (as hereinafter defined)
confirming its acceptance of the appointment of agent for service of process by
Lessee pursuant to this Lease;

 

6

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  g.

Lease Termination Agreement: a lease termination agreement in the form of
Schedule 9 duly executed by Lessee but undated (the “Lease Termination
Agreement”);

 

  h.

KYC: information and documents requested by Lessor related to Know-Your-Customer
or other background checks and verification required by the Office of Foreign
Assets Control of the U.S. Department of Treasury (“OFAC”) or other applicable
governmental offices and agencies, including those required to verify compliance
with Section 5 below; and

 

  i.

General: such other documents as Lessor may reasonably request.

 

3.2.

Delivery.

 

  a.

Following its receipt of the Deposit and the satisfaction or waiver of the
conditions precedent set forth in Section 3.1, Lessor, at Lessee’s expense, will
deliver the Engine to Lessee at the Delivery Location. On Delivery, the Engine
will have a Federal Aviation Administration (“FAA”) 8130-3 dual release
serviceable tag and an EASA Form 1 serviceable tag affixed to it. Immediately
upon receipt of the Engine, Lessee shall execute and deliver to Lessor, and
Lessor shall acknowledge, a Delivery Receipt for the Engine; provided however,
that no later than the Inspection Deadline, Lessee or any of its appointed
contractors shall be entitled to perform and, if performed, shall have completed
an inspection of the Engine, including, without limitation, an on-wing or test
cell power assurance run and a borescope inspection. Notwithstanding the fact
that Lessee signed the Delivery Receipt, Lessee may reject the Engine by
delivering written notice thereof to Lessor before the Inspection Deadline, if
such Engine is not in the condition required under this Agreement. Lessor shall
have the right to confirm and correct such deficiencies within five (5) calendar
days after its receipt of such notice. Any written rejection of the Engine shall
detail the reasons for rejection, which the Lessor shall acknowledge in writing.
In such an event, and should Lessor elect not to correct such discrepancy,
Lessee shall hold the Engine pending shipping instructions, at which time Lessee
shall ship the Engine at Lessor’s cost and expense (including insurance and
packing). Upon receipt by Lessor of the Engine, in the same condition and
modification status and with the same appliances, parts, accessories,
appurtenances, instruments, modules, components, line replacement units (“LRUs”)
as when delivered to Lessee and other items of equipment of whatever nature,
which may from time to time be incorporated in or installed on the Engine or
which, having been removed from the Engine, remain the property of Lessor
(collectively, the “Parts”), (i) this Lease shall terminate, (ii) all funds
previously received by Lessor from Lessee pursuant to this Lease shall be
released to Lessee without any deductions not more than (2) two business days
after Lessor confirms such receipt and (iii) neither party shall have any
further obligation or liability to the other under this Lease except for the
confidentiality clause 26 and those obligations, liabilities and agreements in
this Lease which specifically survive the cancellation, expiration or
termination of this Lease. If Lessee fails to notify Lessor before the
Inspection Deadline, Lessee shall be deemed to have accepted the Engine. In the
event that Lessee accepts or is deemed to have accepted the Engine, Lessee shall
execute and deliver to Lessor the Delivery Acceptance Certificate within five
(5) calendar days after the expiration of the Inspection Period

 

7



--------------------------------------------------------------------------------

  b.

Lessee shall pay for and indemnify, defend, and hold Lessor harmless from and
against any and all liabilities, claims, damages, loss, cost or expense arising
from or associated with the inspections as set forth in Section 3.2(a) .
Alternatively the Lessee may elect to use the current Lessor-provided borescope
inspection to base its decision on the serviceability of the Engine, in which
case any redelivery borescope obligations shall be conducted with consideration
or exception given for findings with respect to such Lessor-provided borescope
inspection.

 

  c.

Immediately upon Delivery and throughout the Lease Term, the Engine will be in
every respect at the sole risk of Lessee, who will bear all risk of loss, theft,
damage to or destruction of the Engine other than as stipulated in this Lease.

 

3.3.

Aircraft Notification. Within seventy-two (72) hours after installation of the
Engine on an aircraft, Lessee will notify Lessor of the type, serial number and
registration number of such aircraft and deliver to Lessor a disk sheet (LLP
List) in the form required by Lessor, printed on Lessee’s letterhead and signed,
stamped and dated by Lessee’s quality control department.

 

3.4.

Recognition of Rights. Prior to installation of the Engine on an aircraft,
Lessee shall procure and furnish Lessor assurances in the form of Schedule 6 to
the Lease or, if applicable, in such other form as may be requested by and
acceptable to Lessor or any lender as notified by Lessor to Lessee as having an
interest in the Engine and/or the Lease (“Lender”), from each owner, lessor,
mortgagee and lienholder holding any right, title, or interest in the aircraft
upon which the Engine is to be installed.

 

3.5.

Delayed Delivery. Lessor shall not be responsible for any losses suffered by or
incurred by Lessee or any other person, arising from, or in connection with, any
delay in delivery or failure to deliver the Engine under the Lease, unless such
losses were suffered as a result of delays directly attributable to willful
misconduct and gross negligence by Lessor.

 

4.

PAYMENT

 

4.1.

Additional Definitions. In this Lease, the terms “Lease Rate” and “Supplemental
Rent” shall have the meanings ascribed to such terms as set forth in Schedule 5.

 

4.2.

Payments. All payments shall be made by Lessee to Lessor when due without prior
demand by wire transfer of immediately available funds to the bank account set
forth in Schedule 5.

 

4.3.

Lease Fees. Lessee shall pay to Lessor the Lease Rate and the Supplemental Rents
described in Schedule 5 (individually and collectively, the “Lease Fees”) during
the Lease Term.

 

8



--------------------------------------------------------------------------------

4.4.

Payment Dates. The Lessee shall pay to Lessor the Lease Rate and the
Supplemental Rent on the applicable dates as set forth in Schedule 4 (each a
“Due Date”); provided that, if any date on which a payment is due hereunder is
not a day on which commercial banks are open in Evansville, Indiana, United
States of America and Bucharest, Romania (a “Business Day’’), such payment shall
be made on the immediately following Business Day. All Lease Fees are exclusive
of all duties, charges and imposts, and any applicable sales, use, excise,
transfer, gross receipts, withholding or other taxes or similar charges of any
kind (excluding only taxes on the income received by Lessor) (“Taxes”), which
shall be paid by Lessee. Lessee shall be responsible for all transportation,
insurance, packing charges, registration, import and export fees and customs
duty, if any, arising in connection with this Lease.

 

4.5.

Net Lease. This Lease is a net lease and the Lessee’s obligations to pay the
Lease Fees and to make all other payments and perform all other obligations in
accordance with this Lease shall be absolute and unconditional (except as
otherwise expressly provided herein) and irrespective of any contingency
whatsoever, including, but not limited to:

 

  a.

any right of set-off, counterclaim, recoupment, defense, or other right that
Lessee may have in the event that any such set-off, counterclaim, recoupment,
defense or other right should apply;

 

  b.

any insolvency, bankruptcy, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceedings by or against the Lessor or the
Lessee;

 

  c.

any invalidity or unenforceability or lack of due authorization of, or other
defect in, this Lease; and

 

  d.

any other cause which (but for this provision) would or might have the effect of
terminating or in any way affecting any obligation of the Lessee hereunder.

 

4.6.

Payments Following Termination. Notwithstanding the foregoing, Lessee shall not
be required to continue to pay the Lease Fees if the Lease is terminated prior
to the Lease End Date in accordance with the terms hereof; provided, however,
that the termination of Lessee’s obligation to pay Lease Fees described in this
sentence shall not apply in the event that the Lease is terminated following an
Event of Default (hereinafter defined).

 

5.

COMPLIANCE WITH LAWS

This Agreement shall be subject to all United States of America (“United States”
or “U.S.”) laws and regulations now or hereafter applicable to the subject
matter of this Agreement, including, but not limited to, applicable export
control provisions of Title 50 of the United States Code (50 USC App. 2401 et
seq.). Lessee will comply in all respects with all laws, ordinances, rules,
regulations and orders of all governmental authorities applicable to the
installation, operation and maintenance of Engine. Lessee will not cause or
permit the Engine to be flown or transported to any airport or country if so
doing would cause Lessor to be in violation of any law, rule, regulation or
decree of the United States, the European Union, or any other country or

 

6



--------------------------------------------------------------------------------

political sub-division thereof or trans-national body having jurisdiction over
Lessee or Lessor or the Engine or any airframe upon which the Engine may, from
time to time, be installed upon. To this effect, Lessee acknowledges that the
Engine may be subject to export control laws of the United States and Lessee
shall not (without limiting the provisions of Section 17 of this Lease) assign
this lease or further lease or sublease the Engine to any person that is
(i) subject to U.S., European Union, United Kingdom multilateral or other
economic or trade sanctions currently in force; (ii) owned or controlled by, or
acting on behalf of, any person that is subject to U.S., European Union, or
United Kingdom multilateral economic or trade sanctions currently in force,
(iii) named, identified or described on any blocked persons list, designated
nationals list, prohibited persons list, or other official list of persons with
whom U.S. or United Kingdom persons may not conduct business, including, but not
limited to, lists published or maintained by OFAC, (B) the U.S. Department of
Commerce, or (C) the U.S. Department of State.

 

6.

USE AND MAINTENANCE

 

6.1.

Use. Lessee will not permit the Engine to be stored, maintained, used or
operated in violation of any law, or in violation of any airworthiness
certificate, or license or registration issued by any government or regulatory
authority, or contrary to the operating manuals or instructions for the Engine
in effect from time to time. Lessee agrees not to operate the Engine (i) unless
the Engine is covered by insurance as required by the provisions hereof, or
(ii) contrary to the terms of such insurance. Lessee also agrees not to operate,
store or otherwise locate the Engine in any jurisdiction excluded from coverage
by an insurance policy issued with respect to the Engine required under this
Lease. The Lessee shall use its best efforts to install the engine on an
aircraft and to keep the Engine operating during the Lease Term. The Engine
shall not be removed from operation for any period exceeding three weeks at a
time unless installed on an aircraft undergoing scheduled heavy airframe
maintenance.

 

6.2.

Maintenance and Repair.

 

  a.

Lessee, at its own cost and expense, shall: (i) perform, or caused to be
performed, all mandatory service, inspections, maintenance and testing that can
be accomplished on-wing, (A) as may be required under applicable EASA and/or
AACR (the “Aviation Authority”) rules and regulations, including, without
limitation, any Manufacturer’s alert service bulletin that has been rendered
mandatory by the Aviation Authority by means of an Airworthiness Directive
(“AD”) and any AD that has been rendered mandatory by the Aviation Authority and
all such ADs shall be performed in strict compliance with the requirements
thereof or by application of or utilization of any alternate means of compliance
approved by the Aviation Authority at all times and in compliance with a
maintenance program for the Engine approved by the Aviation Authority (the
“Maintenance Program”), which shall include, but shall not be limited to,
routine scheduled and condition monitored line maintenance, and replacement or
repair of LRUs and QEC as required, in full compliance with the Aviation
Authority requirements in force from time to time, (B) in the same manner and
with the same care as shall be the case with similar engines owned by or
operated by or on behalf of the Lessee, (C) so as to keep the Engine in as good
operating

 

7



--------------------------------------------------------------------------------

  condition as on the Delivery Date, reasonable wear and tear excepted,
provided, however, Lessee shall be responsible for the replacement or repair of
LRUs due to reasonable wear and tear, and (D) such that when installed on a
commercial transport aircraft shall at all times be eligible for airworthiness
certification; and (ii) maintain, or cause to be maintained, all Engine records,
documents and other materials with respect to the Engine (the “Technical
Documents”) required by, and in a manner acceptable to, the FAA and EASA and any
other governmental entity having jurisdiction. Lessee shall assume and bear, at
its own risk and expense, all risk for loss or damage to the Engine and all
components and parts from any and every cause whatsoever, other than normal wear
and tear except as otherwise provided in this Agreement.

 

  b.

Lessor shall not be liable for any on-wing expense whatsoever incurred during
the Lease Term other than normal wear and tear except as otherwise provided in
this Agreement. For the avoidance of doubt, foreign object damage (“FOD”),
misuse, mishandling, neglect, negligence or improper operation shall not
constitute ordinary wear and tear for any purposes under the Lease. Quick Access
Recorder data shall be utilized to establish whether or not Operator Exceedance,
as defined below, shall have occurred.

 

  c.

Any repairs required to the Engine that are attributable to FOD, misuse,
mishandling, neglect, negligence or improper operation outside of the
specifications or procedures as laid down in the Manufacturer’s maintenance and
AFM and operating manuals after Delivery and during the Lease Term (“Operator
Exceedance”), shall be for Lessee’s account and Lessee hereby indemnifies Lessor
in full on demand against the cost of any such repairs both during or after
Delivery and during the Lease Term until the date the Redelivery Acceptance
Certificate is executed by Lessor except as reserved by the Redelivery
Acceptance Certificate. Lessee shall have no responsibility for any damage to
the Engine prior to the Delivery Date and for damage and cost of repair
resulting from normal wear and tear and LLP life expiration except as otherwise
provided in this Agreement.

 

  d.

When not installed upon an aircraft, Lessee shall store and inhibit the Engine
as required by the Manufacturer’s recommendations.

 

  e.

After each Engine removal during the Lease Term, Lessee will provide a completed
engine operational report to Lessor substantially in the form of Schedule 7.

 

  f.

Lessee shall, if requested by Lessor, provide access to the Lessee’s Maintenance
Program for evaluation by Lessor.

 

  g.

In the event that a routine borescope inspection performed during the Lease Term
discloses that the Engine is unserviceable and can be repaired on-wing
(i) Lessee shall perform such repair to restore serviceability in order to
continue the Lease Term, providing that indications are that a reasonable 26,300
lbs. operating

 

8



--------------------------------------------------------------------------------

margin will result from such repair. In the event a reasonable margin at 26,300
lbs. thrust cannot be achieved, and therefore the Lease terminates, then the
Lessee shall still perform the on-wing repair (as defined as borescope blending,
but does not include module removals) in order to meet the redelivery conditions
and issue an EASA Form 1 tag for serviceability at 26,300 lbs. of thrust.

 

  h.

Lessee shall monitor the Engine in accordance with its trend monitoring program
and follow the procedures of such program to troubleshoot and correct any alarm
conditions.

 

6.3.

Replacement Parts. Lessee shall not replace any serviceable Part in the Engine
without Lessor’s prior written approval nor replace any unserviceable Part with
a part of a lower part number, modification standard and Service Bulletin status
than the Part that is unserviceable. In the event that there is a dispute
between Lessee and Lessor as to whether or not a Part is unserviceable, Lessee
and Lessor agree to submit the dispute to the Engine manufacturer for resolution
of such dispute and to abide by the Engine manufacturer’s decision. Lessee shall
not install any Part Manufacturer Approval (PMA) parts (without prior written
approval from Lessor) and shall not perform Designated Engineering
Representative (DER) repairs (without prior written approval from Lessor) on the
Engine at any time after Delivery and during the Lease Term. Lessee shall ensure
that during such period, no LLP in the Engine is removed or replaced without
Lessor’s prior written approval. All replacement Parts will be free and clear of
liens and of equal or better value, time since overhaul, remaining useful life,
modification status and service bulletin status than the Part replaced, assuming
such replaced Part was in the condition required by the Lease. All such
replacement Parts must have been last serviced by an FAA I EASA approved repair
facility, with back to birth traceability on all LLPs, and such replacement
Parts will become the property of Lessor immediately upon their installation on
the Engine. All Parts replaced in accordance with the foregoing requirements
will become the property of Lessee immediately upon the installation of the
replacement Part on the Engine in accordance with this Section 6.3.

 

7.

RECORDS AND INSPECTION

 

7.1.

Maintenance Records. Lessee will maintain complete and accurate records in
English for the Engine after Delivery and during the Lease Term and will provide
them to Lessor on request. All such records will be deemed to be part of the
Engine at the time generated. Within five (5) days after the end of each month,
Lessee will report to Lessor the Flight Hours and Flight Cycles of operation and
the registration number of the aircraft on which the Engine is installed
substantially in the form of Schedule 3. Lessee will provide copies of all
significant maintenance tasks performed on the Engine, including both scheduled
and unscheduled maintenance. Lessee will also provide copies of trend monitoring
data (engine health monitoring on request). Upon redelivery of the Engine to
Lessor, Lessee will report to Lessor the total Flight Homs and Flight Cycles
operated during the Lease Term.

 

7.2.

Redelivery Records. Upon redelivery of the Engine to Lessor as set out in
Section 18, Lessee will return all Technical Documents delivered to Lessee by
Lessor, together with all Technical Documents generated by Lessee, including all
significant and most recent insignificant maintenance tasks pe1fonned after
Delivery and during the Lease Term.

 

9



--------------------------------------------------------------------------------

7.3.

Parts Installed. With respect to any Part installed by Lessee after Delivery and
during the Lease Term and not removed prior to the return of the Engine, the
Technical Documents returned to Lessor will include:

 

  a.

Part number, description, and serial number (if part is serialized); and

 

  b.

historical records, including, but not limited to:

 

  i.

serviceability status of the Part at installation;

 

  ii.

for a time-controlled Part, time since new (TSN) and cycles since new (CSN),
time and cycles since overhaul as may be applicable, and TSN and CSN of the
Engine at the time of part installation; and

 

  iii.

for a LLP, documentation tracing usage of the part since new in the form of
fully ce1tified back to birth history, including, but not limited to:

 

  •  

history card (overview signed by the last operator or owner) recording movement
of a part from one engine/ module to another, from one operator to another,
starting from TSN = 0 and CSN =0 until present (installed/removed data);

 

  •  

non-incident/non-accident/non-military use declaration from operators for every
history card step;

 

  •  

disk sheet (LLP List) with actual removal info1mation (TSN/CSN/removal date) of
the Engine in the form required by Lessor, printed on Lessee’s letterhead and
signed, stamped and dated by Lessee’s quality control depa1tment for each
installation and removal of the Engine on to and off of an aircraft during the
Lease Term;

 

  •  

supporting documents (off-on logs, off-on disk sheets) printed on operator’s
letterhead and signed from operators for every history card step;

 

  •  

document indicating authenticity of part by one of the following:

 

  •  

release certificate new part, or

 

  •  

purchase order from OEM for new part, or

 

  •  

OEM specific birth record for engines; and

 

  •  

Comprehensive current status of FAA and EASA airworthiness directives (ADs)
issued against the Engine type signed, by Lessee’s quality control department.

 

7.4.

Inspection. Lessee shall permit representatives of Lessor on request to inspect
the Engine and any part thereof without disassembling same, such inspection to
include borescope inspection only if such borescope inspection is scheduled, and
review and copying of the Technical Documents, provided that such
representatives shall endeavor not to disrupt Lessee’s commercial operations in
doing so.

 

10



--------------------------------------------------------------------------------

7.5.

Additional Definitions. In this Lease, the following terms have the following
meanings: “Flight Cycle” means one take-off and landing of an airframe upon
which the Engine is installed; and “Flight Hour” means each hour or fraction
thereof, measured to two decimal places, elapsing from the moment the wheels of
the airframe upon which the Engine is installed leaves the ground on take-off to
the moment when the wheels of the airframe upon which the Engine is installed
touches the ground on landing.

 

8.

MODIFICATIONS

Lessee will not make any modifications or alterations to the Engine without
Lessor’s prior written consent.

 

9.

LOSS EVENT

In the event of actual or constructive total loss or destruction of the Engine
or damage thereto beyond economic repair after Delivery and during the Lease
Term (including any event which results in an insurance settlement on the basis
of a total loss or a constructive or compromised constructive loss), or the loss
of possession or detention of the Engine for more than thirty (30) days by
reason of seizure, requisition (including requisition of title of the Engine by
or on authority of any governmental entity or by any creditor of Lessee), theft,
disappearance, or otherwise (the “Loss Event”), Lessee will immediately notify
Lessor and any Lender thereof. In the event of such a Loss Event, Lessee shall
upon the earlier of 90 days after the date of such Loss Event and the date of
receipt of the insurance proceeds pay Lessor (or Lender, if any) the Agreed
Value, together with all other payments owing hereunder through the date of such
payment of the Agreed Value and the Lease will terminate upon payment of all
such amounts at which point Lessee shall have no further obligations regarding
the Lease Rate and Supplemental Rent. Lessor shall subsequently transfer title
to the Engine to Lessee, subject to the rights of affected insurance companies.
“Agreed Value” shall have the meaning ascribed to such term as set forth in
Schedule 5.

 

10.

NO ABATEMENT OR SET OFF

This Lease is a net lease. Lessee’s obligations to pay all charges herein are
absolute and unconditional and Lessee will not be entitled to any abatement,
reduction of, or set off against, the Lease Rate, Supplemental Rent or other
payments due to Lessor under any circumstances or for any reason whatsoever.

 

11.

RELEASE AND INDEMNITY

 

11.1.

INDEMNITY. LESSEE HEREBY RELEASES AND AGREES TO INDEMNIFY, DEFEND AND HOLD EACH
OF THE LESSOR, ANY LENDER, ANY SERVICER, AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, SHAREHOLDERS, MANAGERS, MEMBERS, EMPLOYEES, AGENTS, SUBCONTRACTORS,
ASSIGNEES AND AFFILIATES (COLLECTIVELY THE “INDEMNITEES” AND

 

11



--------------------------------------------------------------------------------

EACH INDIVIDUALLY, AN “INDEMNITEE”) HARMLESS FROM AND AGAINST ANY AND ALL
LIABILITIES, (INCLUDING, WITHOUT LIMITATION, LIABILITIES ARISING OUT OF THE
DOCTRINE OF STRICT LIABILITY), OBLIGATIONS, CLAIMS, PENALTIES, FINES, LIENS,
DEMANDS, ACTIONS, SUITS, JUDGEMENTS, COSTS, EXPENSES AND DISBURSEMENTS, DAMAGES,
AND LOSSES (INCLUDING WITHOUT LIMITATION ALL REASONABLE LEGAL FEES AND EXPENSES,
COSTS OF INVESTIGATION AND OTHER EXPENSES IN CONNECTION THEREWITH OR INCIDENT
THERETO) OF WHATEVER KIND AND NATURE WHICH MAY BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST ANY OF THE INDEMNITEES IN ANY WAY RELATING TO OR ARISING OUT OF
THIS LEASE, INCLUDING BUT NOT LIMITED TO THE LOSS OR DESTRUCTION OF OR DAMAGE TO
ANY PROPERTY OR DEATH OR INJURY OF OR OTHER LOSS OF WHATSOEVER NATURE SUFFERED
BY ANY PARTY (INCLUDING WITHOUT LIMITATION LESSEE’S EMPLOYEES), AND FOR LOSS OF
OR DAMAGE TO OR DELAY IN THE DELIVERY OF ANY PROPERTY WHATSOEVER (INCLUDING
WITHOUT LIMITATION ANY AIRCRAFT ON WHICH ANY ENGINE MAY BE INSTALLED AND LOSS OF
USE THEREOF) (COLLECTIVELY, THE “CLAIMS”), IN ANY MANNER CAUSED BY, ARISING OUT
OF OR RELATED TO OR IN ANY WAY CONNECTED WITH (IN EACH CASE WHETHER DIRECTLY OR
INDIRECTLY) THE DESIGN, MANUFACTURE, TESTING, DELIVERY, IMPORT, EXPORT, LEASING,
STORAGE, TRANSPORTATION, INSTALLATION, REMOVAL, INSURANCE, OPERATION,
MAINTENANCE, REPAIR, CONDITION, SERVICE, OVERHAUL, MODIFICATION, CHANGE,
ALTERATION, USE, CONTROL, POSSESSION, DETACHMENT, DISPOSAL OR REDELIVERY OF THE
ENGINE OCCURRING OR ARISING FROM THE PERIOD DURING WHICH THE ENGINE IS LEASED TO
LESSEE UNDER THIS LEASE, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS ARISING OUT
OF VIOLATIONS OF LAW AND ANY CLAIM FOR PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENT OTHER THAN ANY SUCH CLAIM ARISING THROUGH THE MANUFACTURE OF THE
ENGINE.

NONE OF THE INDEMNITEES SHALL BE LIABLE TO LESSEE OR ANY OTHER PARTY, WHETHER IN
CONTRACT OR IN TORT FOR ANY UNAVAILABILITY, LOSS OF USE OR SERVICE, LOSS OR
DELAY IN CONNECTION WITH THE ENGINE WHATSOEVER, WHETHER ON BOARD A HOST AIRCRAFT
OR ELSEWHERE AND IRRESPECTIVE OF WHETHER SUCH OCCURRENCE ARISES DUE TO ANY ACT
OR OMISSION OF LESSOR EXCEPT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY INDEMNITEE WHILE THE ENGINE WAS IN LESSEE’S CONTROL,
OR PRIOR TO THE COMMENCEMENT OF THIS AGREEMENT.

 

11.2.

DAMAGES. IN NO EVENT WILL LESSOR BE LIABLE FOR ANY REASON FOR SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES, SUCH AS LOST REVENUES, LOST PROFITS, OR
LOSS OF PROSPECTIVE ECONOMIC ADVANTAGE, RESULTING FROM ITS PERFORMANCE OR
FAILURE TO PERFORM UNDER THIS LEASE.

 

12



--------------------------------------------------------------------------------

11.3.

Waiver. Lessee hereby waives and releases each of the Indemnitees from any
Claims (whether now existing or hereafter arising) for or on account of or
arising or in any way connected with injury to or death of personnel or any
agent of Lessee or loss or damage to property of Lessee or the loss of use of
any property which may result from or arise in any manner out of or in relation
to the manufacture, purchase, delivery, leasing, condition, use, maintenance,
storage, repossession or operation of the Engine, either in the air or on the
ground, or which may be caused by any defect in the Engine, from the material or
any part used therein or from the design or testing thereof, or use thereof or
from any maintenance, service, repair, overhaul or testing of the Engine
regardless of when such defect may be discovered, whether or not the Engine is
at the time in the possession of the Lessee and regardless of the location of
the Engine at any such time except when such injury, death, loss, loss of use or
damage results from the gross negligence or the willful misconduct of Lessor.

 

11.4.

Survival. The provisions of Section 11 shall survive the termination of the
Lease.

 

12.

LIMITED WARRANTY AND DISCLAIMER

 

12.1.

Lease. Lessor warrants that it is authorized to lease the Engine to Lessee.

12.2. Quiet Enjoyment. Provided no Event of Default has occurred and such event
is continuing hereunder, Lessor covenants that neither Lessor nor any of their
respective directors, officers, employees, agents or representatives nor any
person lawfully claiming through any of them will interfere with Lessee’s quiet,
peaceful use and enjoyment of the Engine. Subject to the provisions of this
Lease, nothing shall be construed to limit Lessee’s rights and remedies in the
event of Lessor’s breach of its covenant of quiet enjoyment set forth in
Section 12.2 or to limit the Lessee’s rights and remedies to pursue in a court
of Law any claim it may have against Lessor or any other person. [NOTE: Lessor’s
breach of the covenant of quiet enjoyment does not give Lessee the right to stop
paying rent or exercise any right of offset or any other right or remedy to
which it may be entitled in violation of the “net lease” provisions of
Section 4.5.]

 

12.3.

“AS IS”. The Engine is leased and accepted by Lessee in its “AS IS, WHERE IS”
and “WITH ALL FAULTS” condition at the Delivery Location. Lessor makes no
warranties whatsoever with respect to the Engine, express or implied, except as
expressly provided in Sections 12.l and 12.2 above.

 

12.4.

DISCLAIMER. THE WARRANTIES SET FORTH IN THIS SECTION 12 AND THE OBLIGATIONS AND
LIABILITIES OF LESSOR THEREUNDER, ARE EXPRESSLY IN LIEU OF, AND LESSEE HEREBY
WAIVES AND RELEASES LESSOR FROM ANY AND ALL OTHER WARRANTIES, AGREEMENTS,
GUARANTEES, CONDITIONS, DUTIES, OBLIGATIONS, REMEDIES OR LIABILITIES, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING WITHOUT LIMITATION ANY WARRANTY
OF MERCHANTABILITY AND FITNESS FOR INTENDED USE, WITH RESPECT TO THE ENGINE
LEASED HEREUNDER OR LESSOR’S PERFORMANCE HEREUNDER. NO AGREEMENT OR
UNDERSTANDING,     VARYING, ALTERING,     OR     EXTENDING     LESSOR’S
LIABILITY WILL BE BINDING ON LESSOR UNLESS IN WRITING AND SIGNED BY LESSEE’S AND
LESSOR’S DULY AUTHORIZED OFFICER(S) OR REPRESENTATIVE(S).

 

13



--------------------------------------------------------------------------------

12.5.

Warranties. Upon Lessee’s request, and provided that no Event of Default has
occurred and is continuing, Lessor will use commercially reasonable efforts to
assist Lessee in processing claims and enforcing rights of Lessor arising under
any existing manufacturer’s or overhaul agency warranties for the Engine leased
hereunder; provided always that Lessee will indemnify Lessor for any reasonable
costs and expenses incurred by Lessor in connection therewith, excluding costs
of Lessor’s personnel. With respect to any such warranties, it is understood
that, except as specifically provided in this Section 12.5, Lessor will have no
further liabilities to Lessee.

 

13.

FORCE MAJEURE

Neither Party, with the exception of any payments due hereunder, will be liable
for failure to perform or any delays in performance hereunder to the exception
of any payments due hereunder due to acts of God, the public enemy, war or
warlike operations, insurrection or riots, floods, explosions, fires,
earthquakes, any governmental act, failure of transportation, strike or other
labor disputes, acts or omissions of the other Party or any other cause beyond
such Party’s control.

 

14.

INSURANCE

 

14.1.

Insurances. Upon Delivery and during the Lease Term (unless a longer duration is
specified below), Lessee shall at its own risk and cost procure and maintain, or
cause to be procured and maintained, the following insurances (collectively, the
“Insurances”) in accordance with normal industry best practices through insurers
of international standing, experienced in aviation insurance, in the London or
New York markets with an AM Best Rating of A- or better:

 

  a.

Comprehensive aviation liability insurance with respect to the Engine
(including, without limitation, Contractual Liability, Aircraft Third Party,
Passenger, Baggage, Cargo, Mail, Airline General Third Party Liability, Products
Liability, and War Liability) for a combined single limit (bodily
injury/property damage) no less than that applicable to similar aircraft in its
fleet, but in no event less than the Minimum Liability Amount. The “Minimum
Liability Amount” shall have the meaning ascribed to such term as set forth in
Schedule 5.

 

  b.

Hull “All Risks” (including war and allied perils) insurance for the Agreed
Value on an “agreed value” basis at all times while the Engine is fitted to an
aircraft, removed from the aircraft, and while in transit, on terms such that
the Agreed Value of the Engine shall be paid to Lessor (or the Lender, if any)
in addition to paying such aircraft’s agreed value to any party financially
interested in the aircraft. Any Hull “All Risks” insurance carried in accordance
with this Section 14.l shall not contain any provision for self-insured amounts
or a deductible in excess of the Deductible Limit. The “Deductible Limit” shall
have the meaning ascribed to such term as set forth in Schedule 5. If separate
Hull “All Risk” and “War Risk” insurances are arranged, such insurances shall
include a 50/50 provision in accordance with market practice.

 

14



--------------------------------------------------------------------------------

  c.

Spares all-risk insurance, including engine test and running risks, war and
allied perils insurance, and fire extended coverage insurance on the Engine and
Parts while removed from an aircraft, in an amount equal to the Agreed Value.

 

  d.

Insurances with respect to Lessee’s liability under the indemnities in
Section 12 (to the extent of the risks covered in such policies) for a period of
                 * years after the expiry of the Lease Term or until the next
full performance restoration shop visit of the Engine, whichever is earlier,
under which each lndenmitee shall be named as an additional insured. Lessee’s
obligation under this Section 14.l (d) shall not be affected by Lessee ceasing
to be lessee or sublessee of the Engine and/or the occurrence of the Lease End
Date and/or any of the Indemnitees ceasing to have any interest in respect of
the Engine.

 

14.2.

Endorsements. Each and any policy of insurance obtained and maintained pursuant
to this Lease, and any policy obtained in substitution or replacement of any
such policies, shall contain endorsements satisfactory to Lessor and any Lender
that (i) designate Lessor as owner of the Engine covered thereby and as
additional named insured and sole loss payee (except in the case of any Lender
being named sole loss payee), and designate any Lender and their respective
assigns and the other Indemnitees (collectively, the “Additional Insured”) as
additional named insured (and any Lender as sole loss payee), but without
imposing upon the Additional Insured any obligation imposed upon the insured,
including, without limitation, the liability to pay any premiums for any such
policies; (ii) expressly provide that, in respect of the interests of Lessor
and/or the Additional Insured in such policies, the insurance shall not be
invalidated by any action or inaction of Lessee and shall insure Lessor and the
Additional Insured regardless of any breach or violation of any warranty,
declaration or condition contained in such policies by Lessee; (iii) provide
that if such insurance is cancelled by the insurers for any reason whatsoever,
or is adversely changed in any way with respect to the interests of Lessor and
the Additional Insured, or if such insurance is allowed to lapse for non-payment
of premium, such cancellation, adverse change or lapse shall not be effective as
to Lessor and the Additional Insured by thirty (30) days (seven (7) days in the
case of any war risks or allied perils coverage) after sending to Lessor and the
Lender written notice by such insurer or insurers to Lessor and the Lender of
such prospective cancellation, change or lapse; (iv) include worldwide
territorial limits, except for the countries excluded by aviation war risk
underwriters; (v) provide that, as against Lessor and the Additional Insured,
the insurer waives any rights of set-off, counterclaim or any other deduction,
whether by attachment or otherwise, and waives any tights it may have to be
subrogated to any right of any insured against Lessor and the Additional Insured
with respect to the Engine; and (vi) provide that in the event of any damage or
loss, whether or not a Loss Event hereunder, and which results in a payment,
such payment shall be payable solely and directly to the Lessor (or Lender, if
any), as sole loss payee, for the account of all interests, provided, however,
that if the damage to the Engine does not constitute a Loss Event, and the
amount of the payment is less than                                    * United
States

 

15

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

Dollars ($              )*, such payment may be payable directly to Lessor. Each
such policy shall be primary without right of contribution from any other
insurance which may be carried by Lessor and/or the Additional Insured, and
shall expressly provide that all of the provisions thereof shall operate in the
same manner as if there were a separate policy covering each insured, provided
any such policies shall not operate to increase the insurer’s limit of
liability. All such Insurances shall include the terms of the Airline
Finance/Lease Contract Endorsement - AVN67B (or such replacement for AVN67B as
in the future may be generally recognized in the aviation insurance market or
shall be acceptable to Lessor and any Lender), and also in respect of
liabilities the other Indemnitees, as additional insureds and the “Contract
Parties” under such Insurances, and shall otherwise be acceptable to Lessor and
any Lender, including without limitation as to the level of self-insured risk.

 

14.3.

Certificates. Prior to Delivery and on each renewal by Lessee of the insurance
required hereby, but not less often than annually, Lessee will furnish, or cause
to be furnished, to Lessor and any Lender a ce1tificate executed and delivered
by an insurance broker who is authorized by an insurer approved by Lessor and
any Lender, describing in reasonable detail insurance carried on the Engine and
certifying that the insurance then maintained on the Engine complies with the
terms of this Lease.

 

14.4.

Brokers Undertaking. An undertaking from the insurance brokers shall be provided
to Lessor and any Lender before Delivery. Such undertaking shall include an
undertaking to notify Lessor and any Lender promptly on becoming aware of
(a) cancellation of, or any material adverse change affecting, the Insurances,
(b) any act, omission or event which might invalidate or render unenforceable
the Insurances, or (c) non-receipt of renewal instructions at least seven
(7) days before the expiration date of any policy, and shall be in form
acceptable to Lessor and any Lender.

 

14.5.

Other Requirements. Lessor shall be entitled from time to time to stipulate
other reasonable insurance requirements that are in line with market conditions
and no more onerous than the requirements stipulated in this Section 14, in
addition to or instead of those prescribed in this Section 14, provided that
such requirements are consistent with normal industry practice for organizations
operating aircraft similar to Lessee’s aircraft in similar circumstances.

 

14.6.

Expiry. If any Insurances are due to expire during, or within fifteen (15) days
after expiry of the Lease Term, Lessee shall ensure that the renewal negotiation
is commenced at least thirty (30) days prior to expiration of any of the
Insurances and confirmation of completion of the renewal is given to Lessor and
any Lender prior to expiry date. Certificates of insurance (and where relevant
certificates of reinsurance), in the English language, detailing the coverage
and confirming the insurers’ (or as the case may be, the reinsurers’) agreement
to the specified insurance requirements of the Lease, must be provided to Lessor
and the Lender prior to any expiry date which falls during the Lease Term.

 

14.7.

Insurance for Indemnitees. The Insurances prescribed in this Section 14 will in
each case include and insure (to the extent of the risks covered by the
policies) the Indemnitees.

 

16

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

14.8.

Assignment of Rights by Lessor. If Lessor assigns all or any of its rights under
the Lease or otherwise disposes of any interest in the Engine to any other
person, Lessee will, upon request, procure, or cause to be procured, that such
person be added as loss payee and/or additional insured in the policies effected
hereunder and enjoy the same rights and insurance enjoyed by Lessor under such
policies.

 

14.9.

Currency. All proceeds of insurance pursuant to the Lease will be payable in
United States Dollars.

 

14.10.

Grounding of Engine. If at any time any of the Insurances required pursuant to
this Section 14 and the Lease will cease to be in full force and effect, Lessee
will forthwith take the Engine, or cause the Engine to be taken, off-wing and
keep the Engine, or cause the Engine to be kept, off-wing until such time as
such Insurances are in full force and effect again.

 

14.11.No

Violation of Insurance Policies. Lessee will not use or permit the Engine to be
used in any manner or for any purpose, which is not covered by the insurance
policies prescribed in this Section 14 after Delivery and during the entire
Lease Term.

 

14.12.Reinsurance.

In the event where Lessee is not insured by an insurance company recognized by
the London I New York markets, Lessee shall provide reinsurances. The terms of
any such required reinsurances shall:

 

  a.

be on the same terms as the original insurances (and shall include the
provisions set out in this Section 14);

 

  b.

contain a “cut-through” clause in the following terms or otherwise satisfactory
to Lessor and any Lender:

“The reinsurers hereby agree that in the event of any claim arising under the
reinsurances in respect of a Total Loss or other claim where, as provided by the
Lease, such claim is to be paid to the person named as sole loss payee under the
primary insurances, the reinsurers shall in lieu of payment to the reassured,
its successors in interest and assigns, pay to the person named as sole loss
payee under the primary insurances effected by the assured that portion of any
loss due for which the reinsurers would otherwise be liable to pay the reassured
(subject to proof of loss), it being understood and agreed that any such payment
by the reinsurers shall (to the extent of such payment) fully discharge and
release the reinsurers from any and all further liability in connection
therewith. Any payment due under this Clause shall not contravene any law,
statute or decree of the Government of Lessee’s jurisdiction”; and

 

  c.

provide in the case of any bankruptcy, liquidation, dissolution or similar
proceedings of or affecting the reassured that the reinsurers’ liability shall
be to make such payments as would have fallen due under the relevant policy of
reinsurance in accordance with the cut-through clause referred to above if the
reassured had (immediately before such bankruptcy, liquidation, dissolution or
similar proceedings) discharged its obligations in full under the original
insurance policies in respect of which the then relevant policy of reinsurance
had been effected.

 

17



--------------------------------------------------------------------------------

15.

TITLE TO ENGINE

 

15.1.

Title to the Engine. Lessee will not permit any lien, claim, mortgage or
encumbrance (“Liens”) except Permitted Liens (as defined below) to attach to the
Engine. Lessee will indemnify Lessor for any damages suffered by Lessor,
including costs and expenses incident thereto, occurring as a result of any such
Liens. Lessee’s rights hereunder will be solely those of a lessee and nothing
contained herein is intended or will be interpreted as granting to Lessee any
other right, title, or interest in or to the Engine, whether legal or equitable.
Lessor will affix a placard with details of the owner and any Lender to the
Engine and Lessee will assure the placard remains attached to the Engine during
the Lease Term.

 

15.2.

Cape Town Convention. In the state in which Lessee is situated has, or at any
time brings into force, any legislative or other provisions giving effect to the
Cape Town Convention, Lessee, at Lessee’s cost and expense, shall from time to
time, do or cause to be done any and all acts and things which Lessor may
require of Lessee (in the reasonable opinion of Lessor) to ensure that Lessor
and any Lender have the full benefit of the Cape Town Convention in connection
with the Engine, including (but not limited to):

 

  a.

any matters connected with registering, perfecting, preserving and/or enhancing
any international interest(s) vested in Lessor or any Lender with respect to the
Engine and constituted by the Lease and/or the Permitted Sublease;

 

  b.

entry in to agreements (subordination or otherwise) to protect and/or enhance
and/or, improve the priority of any international interest(s) referred to in the
foregoing paragraph (a); and

 

  c.

excluding, in writing the application of any prov1s1ons of the Cape Town
Convention that Lessor may deem desirable in connection with the foregoing.

In this Lease the following terms have the following meanings: “Cape Town
Convention” means, collectively, the official English language text of (i) the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001, at a diplomatic conference in Cape Town, South Africa, (ii) the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment, adopted on November 16, 2001, at a
diplomatic conference in Cape Town, South Africa, (iii) all rules and
regulations adopted pursuant thereto and as in effect in the United States and
(iv) with respect to each of the foregoing described in clauses (i) through
(iii), all amendments, supplements and revisions the1eto as in effect in the
United States; “state” has the meaning set folth in the Cape Town Convention;
and “state in which Lessee is situated” shall be constructed in accordance with
the expression “state in which the debtor is situated in” as set out in Article
4 of the Cape Town Convention.

 

18



--------------------------------------------------------------------------------

15.3.

Permitted Liens. “Permitted Lien” means in respect of the Engine:

 

  a.

any encumbrance arising from Lessor’s own acts or defaults;

 

  b.

any encumbrance for Taxes, except for Taxes based upon the net income of Lessor,
either not yet assessed or, if assessed, not yet due and payable or being
contested in good faith by appropriate proceedings (and for the payment of which
adequate reserves have been set aside) so long as any such proceedings or the
continued existence of such encumbrance do not in Lessor’s reasonable opinion
involve any likelihood of the sale, forfeiture or loss of, or of any interest
in, the Engine; or

 

  c.

airport hangar keepers’, mechanics’, material men’s carriers’, employees’ or
other encumbrances arising in the ordinary course of business by statute or by
operation of law in respect of obligations which are not overdue or which are
being contested in good faith by appropriate proceedings (and for the payment of
which adequate reserves have been set aside) so long as any such proceedings or
the continued existence of such encumbrance do not in Lessor’s reasonable
opinion involve any likelihood of the sale, forfeiture or loss of, or of any
interest in, the Engine.

 

16.

TAXES

 

16.1.

Tax Indemnity. The charges set forth in the Lease do not include the amount of
any Taxes which may be imposed by any governmental authority or jurisdiction in
connection with the lease of the Engine. Lessee will indemnify, defend, and hold
Lessor and the Indemnitees harmless from and against any and all Taxes,
including costs or expenses incurred in connection therewith, except Taxes based
on the net income of Lessor, which may be assessed against, chargeable to, or
collectible from Lessee or Lessor by any taxing authority, foreign, federal,
state, or local, and which are based upon, levied, or assessed with respect to
the lease of the Engine or the operation, possession, or use of such Engine
while under lease. Upon demand of any governmental authority for payment of any
such Tax or charge, Lessor will immediately notify Lessee and Lessee will pay
the same, provided, however, that in the event that Lessor is required to pay
the same, Lessor will invoice Lessee for the amount of such tax or charge paid
by it and Lessee will immediately reimburse Lessor for such amount. Lessee may
contest payment of any such Tax or charge or may request Lessor to pay the same
under protest on Lessee’s behalf .

 

16.2.

Lessor Tax Residence Certificate. On or before March 30 in each year during the
Term, Lessor, upon written request annually, will take steps to obtain as
promptly as reasonably possible a certificate issued by the Internal Revenue
Service of the United States Department of the Treasury (“IRS”) confirming
Lessor’s tax residence in the United States or, if one is not then available
from the IRS, other equivalent official evidence of the status of Lessor as a
resident of the United States under the applicable tax convention, or in the
case of a transferee Lessor, official evidence of the status of such transferee
Lessor as a resident under the applicable tax convention; provided, however, in
either case, Lessor shall not be responsible for delays arising from
governmental processing beyond Lessor’s control. However, Lessor will be
relieved of the obligation imposed on it pursuant to this Article 16.2 in the
event that a change in law, regulation or

 

19



--------------------------------------------------------------------------------

  administrative practice occurring after the date Lessor became the Lessor
hereunder prevents Lessor from delivering such certificate or other equivalent
official evidence to Lessee; provided that a transferee Lessor shall also be
relieved of such obligation to the extent that the transferor Lessor was so
relieved at the time of the transfer. In the event that Lessor or such
transferee Lessor is not able to provide such certificate or other equivalent
official evidence to Lessee due to events such as change of law, regulation or
administrative practice, Lessor or such transferee Lessor will provide Lessee
with a letter explaining the reasons why it is prevented from delivering such
certificate or other equivalent evidence to Lessee.

 

17.

ASSIGNMENT AND SUBLEASING

 

17.1.

Assignment. Lessor shall have the right to novate or assign the Lease, and
Lessee, at Lessor’s cost, shall execute such reasonable documents as are
necessary to effectuate such novation or assig1unent, including, without
limitation, an estoppel certificate, in the form customarily used for such
transactions. The terms and conditions of any such novation or assignment shall
not be more onerous than the terms and conditions contained in this Agreement.

 

17.2.

Sublease. Lessee shall not assign the Lease in whole or in part, nor shall
Lessee sublease the Engine to any person or otherwise relinquish possession
thereof to anyone other than Lessor for any purpose other than with the prior
written consent of Lessor in its sole and complete discretion. Any permitted
sublease (“Permitted Sublease”) shall be in form and substance acceptable to
Lessor and shall expressly provide that the rights of any sublessee shall be
expressly subject and subordinate to all the terms of this Lease and Lessor’s
rights to repossession pursuant to this Agreement. Lessee shall remain primarily
liable hereunder for the performance of all of the terms of this Lease to the
same extent as if such Permitted Sublease had not occurred. Lessee will
guarantee performance of all terms and conditions of this Lease on behalf of a
permitted sublessee under a Permitted Sublease and will be responsible for any
costs associated or incurred related to the performance of the Lease. No
Permitted Sublease shall in any way discharge or diminish any of Lessee’s
obligations to Lessor hereunder or constitute a waiver of Lessor’s rights or
remedies hereunder, and Lessor’s rights shall continue as if such Permitted
Sublease had not occurred. Any Permitted Sublease shall expressly prohibit any
further sub - sublease or assignment or any other similar transfer of the Engine
or rights thereto by the sublessee. Lessee shall provide to Lessor: (i) written
notice of any Permitted Sublease hereunder (such notice to be given not later
than 10 Business Days prior to entering into any sublease); (ii) such evidence
as Lessor may require to demonstrate that such airline is solvent at the time
that such sublease is entered into; (iii) a copy of the Permitted Sublease; and
(iv) if Lessor so requests, an assignment of the Permitted Sublease to Lessor
for security and a consent thereto from the Permitted Sublessee, in form and
substance reasonably satisfactory to Lessor. Lessee shall be responsible for the
reasonable out-of-pocket legal fees and expenses incurred by the Lessor in
c01mection with any Permitted Sublease subject to Lessor providing Lessee with
supp011ing documentation.

 

20



--------------------------------------------------------------------------------

18.

REDELIVERY OF THE ENGINE

 

18.1.

Date of Redelivery. Lessee will return the Engine installed, on the same engine
transportation stand (or as otherwise agreed) as delivered to Lessee at
Delivery, to Lessor at the Redelivery Location on the Lease End Date or on the
date of other valid termination of the Lease in the condition required by the
Lease and upon Lessor’s confirmation of such return, Lessor shall evidence
Lessor’s acceptance of such return of the engine, and any exceptions thereto, by
executing and delivering to Lessee the Redelivery Acceptance Certificate. Unless
an Event of Default, or an event with the passage of time or the giving of
notice would become an Event of Default, has occurred and is continuing , or
unless this Lease shall have been terminated by Lessor pursuant to
Section 19.l(b)((iv), upon Lessor’s execution and delivery to Lessee of the
Redelivery Acceptance Ce1iificate, this Lease shall terminate with neither party
hereto having any further liability to the other hereunder except or those
obligations, liabilities and agreements under the Lease which specifically
survive the expiration or termination of this Lease or are otherwise reserved in
accordance with the Redelivery Acceptance Certificate. The costs for shipping of
the Engine to any other location than the designated Redelivery Location will be
borne by the Lessor.

 

18.2.

Redelivery Inspection. Lessee will perform or cause to be performed at its own
cost on the Engine immediately prior to its return to Lessor:

 

  a.

a power assurance test rum (test 05) at the thrust rating that the Engine will
make power (“MPA”) according to the applicable aircraft maintenance manual
requirements, followed by

 

  b.

a full end of lease (“EOL”) inspection as required by the end of lease
inspection requirements detailed in Schedule 10, including an acceptable full
video borescope inspection, with written report, of all accessible sections of
the Engine within maintenance manual limitations, for continued time/reduced
inspections (except in the case of FOD, misuse, neglect, negligence or improper
operation). Such borescope inspection shall be performed by Lessor’s
representative with consideration or exception given for (i) the findings with
respect to the borescope inspection of the Engine provided by Lessor at Delivery
and (ii) normal wear and tear during the Lease Term.

The corresponding MPA and EOL inspection protocols shall be redelivered with the
Engine. Lessee will provide Lessor with at least fourteen (14) Business Days
advance written notice of such scheduled Engine inspection and test, so that
Lessor may have the opportunity to witness same. Should Lessee not inform Lessor
in advance of the impending MPA and EOL inspection with at least fourteen
(14) days’ notice, and the Lessee elects to perform the scheduled MPA and EOL
inspections without Lessor present, Lessor may at its sole discretion disregard
the MPA and EOL inspection performed by Lessee and perform a test cell run and
corresponding EOL inspection at Lessor’s MRO facility at the cost and risk of
Lessee. Further, if the MPA or EOL inspection is delayed more than two (2) days
from the date that Lessee scheduled same with Lessor, then Lessee will indemnify
Lessor for all costs associated with such delay and reimburse Lessor on demand.
In the event that the borescope inspection or the MFA or test cell run
identifies any defect in the Engine or any item not being within the
manufacturer’s limits as stated in the relevant aircraft maintenance manual
(“AMM”), such defect shall be repaired at Lessee’s sole cost and expense
provided such defect is not resulting from normal wear and tear.

 

21



--------------------------------------------------------------------------------

18.3.

Return Conditions. In addition to any other requirements of this Lease, upon
return of the Engine to Lessor, Lessee will ensure that:

 

  a.

the Engine is free and clear of all Liens (except Permitted Liens) and shall
have installed thereon the Parts installed at Delivery or replacements thereof
installed in accordance with the provisions of this Lease, provided that the
title thereto is vested in Lessor;

 

  b.

the Engine is either (i) serviceable or (ii) unserviceable based on (x) being
fully time expired or (y) borescope findings beyond maintenance manual limits
due to normal wear and tear,

                                                                         
                                         
                                         
                                                                      *

                                                      
                                                             ;* it is
specifically recorded that any reduced inspection interval

                                                      
                                         
                                         
                                         
                                                *

                                                                         
                     * per CFM or maintenance manual shall not be considered a
cause to deem the Engine to be unserviceable;

 

  c.

in the event the Engine cannot sustain               * pounds of thrust without
exceeding the limits in the normal operating conditions (not related to FOD,
misuse or abuse or Lessee induced or other Operator Exceedance damage), the
Lessor shall accept the Engine and repair or dispose of it as Lessor deems fit
(in this case the Engine shall be deemed unserviceable and all clauses relating
to a serviceable engine shall not apply, however, Lessee shall comply with the
MPA (only if it is safe to do so) and EOL inspections referred to in
Section 18.2) if not otherwise agreed;

 

  d.

the Engine shall have installed thereon all Parts installed thereon on the
Delivery Date or permitted replacements thereof in accordance with the Lease and
the Engine is in the same configuration and in an as good condition as at
Delivery, normal wear and tear and normal rate of performance deterioration
excepted;

 

  e.

the Engine, except for the parts/components listed in ATA chapter 71 or 72, is
free of all deferred or carry-over maintenance items, including pilot log book
reports and defects requiring repetitive inspections and will not be “on watch”
or have any reduced interval inspections;

 

  f.

the Engine has affixed a current, valid and effective EASA Form 1 with full
return-to-service statement, if serviceable, at               * pounds of
thrust;

 

  g.

with reference to the MPA and EOL inspection referred to in Section 18.2 and
together with the Engine’s historical and technical data and condition trend
monitoring data for the Engine, Lessor is satisfied:

 

  i.

with the Engine’s status and that there is no indication of an adverse
deterioration in the performance of the Engine which is higher than normal based
upon Lessee’s maintenance experience in operating engines of the same type and;

 

23

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  h.

prior to returning the Engine to Lessor, Lessee will prepare the Engine for
shipment by:

 

  i.

capping and plugging all openings of the Engine;

 

  ii.

preserving the Engine for three hundred sixty-five (365) days storage, according
to the engine preservation procedure of the AMM or the relevant EMM;

 

  iii.

.completely covering the Engine with heat shrink wrap and the tarpaulin cover or
bag (if provided) at Delivery; and

 

  iv.

otherwise preparing the Engine for shipment in accordance with the
manufacturer’s specifications/recommendations. Any trucks used for shipment of
the Engine will be equipped with air ride or air cushion suspension system.
Lessee shall provide Lessor with photos of the Engine that show that it is
loaded on a truck with air ride or air cushion suspension or other appropriate
equipment and provide evidence that the Engine is properly loaded and secured
thereon. On any given shipment, such truck will be dedicated to the Engine
belonging solely to Lessor; except that additional items may be transported on
such truck, provided that (a) the Engine can and will be off-loaded by Lessor at
the Redelivery Location without disturbing any of the additional items and
(b) Lessee or its shipper will not handle or reposition any of the additional
items on such truck either while the Engine is in transit or when it arrives at
the Redelivery Location.

 

18.4.

Redelivery Location. Lessee will return the Engine, installed on the same engine
transportation stand (or as otherwise agreed) as delivered to Lessee at
Delivery, to Lessor at the Redelivery Location.

 

18.5.

Non-Incident Statement. Upon redelivery, Lessee shall issue a Non-Incident
Statement in the form set out in Schedule 4.

 

18.6.

Lessee’s Continuing Obligations. In the event that the Engine is serviceable and
Lessee does not dispatch the Engine to Lessor for redelivery on the Lease End
Date or other date of valid termination of the Lease, or Lessee does not
redeliver the Engine iii the condition required by the Lease for any reason
(whether or not the reason is within Lessee’s control):

 

  a.

All obligations of Lessee under the Lease shall remain in full force and effect
until the return of the Engine in the condition required by the Lease. This will
not be considered a renewal of the Lease or extension of the Lease Term or
waiver of any right of Lessor under the Lease.

 

23



--------------------------------------------------------------------------------

  b.

Lessor may at its sole discretion :

 

  i.

remedy such defects and deficiencies and recover any reasonable costs so
incurred from Lessee; and/or

 

  ii.

continue the Lease Term and charge a default Lease Rate in the amount of
                                              * percent (          %*) of the
Lease Rate which was payable at the date starting from the 10th day after which
redelivery would otherwise have occurred divided by 30 (the “Default Lease
Rate”) for each day the Engine is not dispatched to Lessor and/or until any
defects and deficiencies associated with FOD, misuse or abuse or Lessee induced
damage are remedied.

 

18.7.

Redelivery Reports. Upon redelivery of the Engine in accordance with the terms
of the Lease, Lessee will (i) perform the redelivery checks, tasks and
inspections specified in Clause A of Schedule 8, (ii) deliver to Lessor the
redelivery documents specified in Clause B of Schedule 8 and (iii) prepare,
execute and deliver to Lessor the Engine operational report and a redelivery
checks and inspection report in the respective forms of Schedule 7 and Schedule
8.

 

18.8.

Indemnities and Insurance. The indemnities and insurance requirements set forth
in Sections 11 and 14, respectively, will apply to indemnitees and Lessor’s
representatives during the return of the Engine, including the redelivery
inspection.

 

19.

TERMINATION AND ADDITIONAL ASSURANCES

 

19.1.

Termination.

 

  a.

Any of the following shall constitute an event of default under this Lease
(“Event of Default”):

 

  i.

Lessee shall fail to make payment of any amounts due under this Lease on the
date within fourteen (14) days after the date when due; or

 

  ii.

Lessee shall fail to observe or perform any covenants or agreement as set forth
in Sections 14, 17.2 or 18 hereof; or

 

  iii.

Lessee shall fail to perform or observe any other covenant, condition or
agreement to be performed or observed by it under this Lease, or in any
agreement or certificate furnished to Lessor in connection herewith, and such
failure shall continue unremedied for fifteen ( 15) days after written notice to
Lessee (except in case of nonpayment of monies due wherein no notice of such
default will be required) by Lessor specifying such failure and demanding the
same to be remedied, except for situations when conditions precedent are not
satisfied because of events that are not under the Lessee’s control, in which
case, Lessor agrees to consider granting a longer grace period, acting
reasonably, when the cause of st1ch failure is not under Lessee’s control; or

 

24

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  iv.

any representation or warranty of Lessee herein or in any document or
certificate furnished to Lessor in connection herewith fails to be correct in
any material respect which failure continues uncured for fifteen (l5) days after
written notice thereof to Lessee; or

 

  v.

Lessee makes a general assignment for the benefit of creditors, or becomes the
subject of voluntary bankruptcy proceedings, or has a receiver or custodian or
liquidator appointed for any of its assets, or ceases to conduct the whole or a
substantial portion of its business in the manner in which such business was
conducted on the date of this Lease, or an involuntary petition in bankruptcy is
filed against Lessee and not dismissed or stayed within sixty (60) days; or

 

  vi.

Lessee shall have breached any other agreement or obligation as between (i)
Lessee or any affiliate of Lessee, and (ii) Lessor or any affiliate of Lessor,
whereupon such breach thereunder shall be deemed an Event of Default hereunder;
or

 

  vii.

not sooner than thirty (30) days prior to the expiration date of any agent for
service of process appointment, Lessee has failed to renew such agent for
service of process appointment and provide evidence satisfactory to Lessor that
such appointment has been renewed or a new appointment has been made by such
date or any such agent for service of process appointment shall be terminated or
cancelled and no substitute agent for service of process appointment acceptable
to Lessor has been made.

 

  b.

Upon the occurrence of any Event of Default and at any time thereafter so long
as the same shall be continuing, Lessor may, at its option, declare this Lease
to be in default and, at any time thereafter so long as Lessee shall not have
remedied all outstanding Events of Default, Lessor may exercise one or more of
the following remedies as Lessor shall in its sole discretion elect, to the
extent available and permitted by, and subject to compliance with any mandatory
requirements of any applicable law then in effect:

 

  (i)

demand that Lessee, and Lessee shall upon such demand of Lessor and at Lessee’s
expense, immediately return the Engine to Lessor at such location as may be
directed by Lessor, in the manner specified in such notice, and such return
shall not be delayed for the purposes of complying with the return conditions
specified in Section 18 hereof (none of which conditions shall be deemed to
affect Lessor’s possession of the Engine) or delayed by any other reason, nor
shall such demand be deemed Lessor’s waiver of Lessee’s requirement to comply
with Section 18 hereof;

 

  (ii)

sell at private or public sale, as Lessor may determine, or hold, use, operate
or lease to others the Engine as Lessor in its sole discretion may determine,
all free and clear of any rights of Lessee;

 

25



--------------------------------------------------------------------------------

  (iii)

proceed by appropriate court action or actions, either at law or in equity, to
enforce performance by Lessee of the applicable covenants of this Lease and to
recover damages for the breach thereof and to rescind this Lease;

 

  (iv)

terminate this Lease by written notice to Lessee and/or repossess the Engine;
and

 

  (v)

exercise any other remedy available under applicable law.

 

  c.

In effecting any repossession, Lessor, its representatives and agents, to the
extent permitted by applicable law shall: (i) have the right to enter upon any
premises where it reasonably believes any Engine to be located; (ii) not be
liable, in conversion or otherwise, for the taking of any personal property of
Lessee which is in or attached to the Engine which is repossessed; provided,
however, that Lessor shall return to Lessee all personal property of Lessee
which was on the Engine at the time Lessor re-takes possession of the Engine;
(iii) not be liable or responsible, in any manner, for any inadvertent damage or
injury to any of Lessee’s property in repossessing and holding the Engine,
except for that caused by or in connection with Lessor’s willful misconduct; and
(iv) have the right to maintain possession of and dispose of the Engine on any
premises owned by Lessee or under Lessee’s control.

 

  d.

If demanded by Lessor, Lessee, at its sole expense, shall assemble and make the
Engine available at such location as may be directed by Lessor. Lessee hereby
agrees that, in the event of the return to or repossession by Lessor of the
Engine, any rights in any warranty (express or implied) heretofore assigned to
Lessee or otherwise held by Lessee shall without further act, notice or writing
be assigned or reassigned to Lessor, if assignable. Lessee shall be liable to
Lessor for out-of-pocket expenses, disbursements, costs and fees incurred in:
(i) repossessing, storing, preserving, shipping, maintaining, repairing and
refurbishing the Engine to the return condition required by Section 18 hereof;
and (ii) preparing the Engine for sale or lease. Lessor is hereby authorized and
instructed, at its option, to make reasonable expenditures which Lessor, in its
sole discretion, considers advisable to repair and restore the Engine to the
return condition required by Section 18, all at Lessee’s sole expense.

 

  e.

Whether or not Lessor shall have exercised, or shall thereafter at any time
exercise, any of its rights hereunder with respect to the Engine, on the date on
which Lessor shall become entitled to repossession of the Engine (the “Damage
Calculation Date”), all sums and all performances due under this Lease shall
immediately become due and payable and Lessee shall thereupon be obligated to
pay to Lessor as damages for breach hereof an amount equal to the sum of:
(1) the Lease Rate and all other amounts that became due and payable hereunder,
but were unpaid, as of the Damage Calculation Date; (2) all of the Lease Rate
which would have accrued from the Damage Calculation Date through the Lease End
Date which would have reasonably been expected to occur, calculated at the
Default Lease Rate;); and (3) such additional amount as shall be sufficient to
place Lessor in the same economic position, on an after-tax basis, as Lessor
would have

 

26



--------------------------------------------------------------------------------

  been in if Lessee had timely performed each of its obligations hereunder. In
the event that Lessee fails to redeliver the Engine to Lessor following
expiration or cancellation of the Lease Term, in lieu of the amount specified in
subsection (2) above, Lessee shall be obligated to pay Lessor an amount equal to
the Agreed Value of the Engine. All of the foregoing damage amounts shall bear
interest, to the extent permitted by applicable law, at the rate of 1.0% per
month from the payment date specified pursuant to this Section 19.1 to the date
of actual payment of such amount.

 

  f.

Whether or not Lessor shall have exercised, or shall thereafter at any time
exercise, any of its rights hereunder with respect to the Engine or Lessee upon
the occurrence of an Event of Default, Lessee and Lessor hereby stipulate that
Lessor shall be entitled to sequester the Engine and Lessee shall deliver the
Engine into the custody of Lessor or its designated agents for such purpose, at
Lessee’s expense, upon receipt of a written demand from Lessor with respect
thereto.

 

  g.

No remedy referred to in this Section 19. 1 is intended to be exclusive, but, to
the extent permissible hereunder or under applicable law, each shall be
cumulative and in addition to any other remedy referred to above or otherwise
available to Lessor at law or in equity; and the exercise or beginning of
exercise by Lessor of any one or more of such remedies shall not preclude the
simultaneous or later exercise by Lessor of any or all of such other remedies.
No express or implied waiver by Lessor of any default or Event of Default shall
in any way be, or be construed to be, a waiver of any future or subsequent
default or Event of Default.

 

20.

NOTICES

All notices or requests given in connection with this Lease will be given in
writing and sent prepaid by certified mail, return receipt requested, by email
or facsimile transmission to the addresses listed below unless either Party
notifies the other Party of a different address.

For Lessor:

Contrail Aviation Support, LLC

435 Investment Court

Verona, Wisconsin 53593

United States of America

Attention: President

Email: joe(@contrail.com

Telephone: +1 608 848-8100

Facsimile: +1 608 848-8101

 

27



--------------------------------------------------------------------------------

For Lessee:

Blue Air

42-44 Sos. Bucuresti-Ploiesti

Bucarest I, Romania

Banasea Business & Technology Park

Building A, 3rd Floor

Attention: Gheorghe Racaru - General Director & CEO

Email: gheorghe.racarn@blue-air.ro

Telephone: +4 021 208 86 11

Facsimile: +4 021 208 86 28

 

21.

RECORDING

Lessor may record this Lease with the Department of Transportation, Federal
Aviation Administration, FAA Engine Registry, Oklahoma City, Oklahoma and
register any international interest relating to the Engine, the Lease, or any
Permitted Sublease with the International Registry established by the Cape Town
Convention (the “International Registry”). Lessee shall assist Lessor with all
necessary filings and registrations to be made thereunder. Upon the termination
of the Lease for any reason whatsoever, each of the Parties will execute and
deliver to the other Pa1ty promptly such documents as the other Party may
reasonably request in order to file a termination of the Lease with the FAA
and/or the discharge of any international interest registered with the
International Registry.

 

22.

BROKERS/FINDERS

Lessor and Lessee each represent to the other that it has not involved third
parties as brokers or finders with respect to this Lease, and each Party
indemnifies the other from liability for fees, commissions, or other
intermediary’s claims arising as a result of actions of the indemnifying Party.

 

23.

MISCELLANEOUS

 

23.1.

Entire Agreement. This Lease contains the entire understanding of the Parties
with respect to the lease of the Engine and no warranties, representations or
undertakings have been made by either Party except as expressly set forth in the
Lease.

 

23.2.

Amendments. The Lease may not be amended in whole or in part orally, but only by
an express instrument in writing signed by the Parties hereto.

 

23.3.

Successors. The Lease will be binding upon and inure to the benefit of the
respective permitted successors and assigns of the Parties.

 

23.4.

Counterparts. The Lease hereunder may be executed in counterparts. Such
counterpart documents, when taken together, will constitute one and the same
instrument. A facsimile signature on any counterparts will be deemed an original
for all purposes. The single fully-executed original of this Lease marked
“Chattel Paper Original” on the signature page hereof is the original for
chattel paper purposes and all other executed counterparts are duplicates for
chattel paper purposes. No security interest in this Lease may be perfected by
the possession of any executed counterpart other than the one marked “Chattel
Paper Original” on the signature page hereof.

 

28



--------------------------------------------------------------------------------

23.5.

Survival of Terms. The terms contained in the Lease that, by their nature,
continue after termination or expiration thereof or redelivery of the Engine to
Lessor will survive such termination, expiration, or redelivery and continue in
full force and effect.

 

23.6.

Remedies. The remedies afforded a non-breaching Party are cumulative and in
addition to all other rights in law, equity or otherwise.

 

23.7.

Attorney Fees. The prevailing party in any litigation to enforce the terms of
the Lease will be entitled to recover its reasonable and actual attorney’s fees
from the losing party.

 

23.8.

Headings. All Sections, articles and Section headings and captions are purely
for convenience and will not affect the interpretation of the Lease. Any
reference to a specific Section or article will be interpreted as a reference to
such Section or article of the Lease.

 

23.9.

Severability. Any provision of this Lease which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any such
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

23.10.

English Language. In the event that this Lease is translated into a language
other than English for purposes of registering or recording the same with the
Aviation Authority or any other governmental entity, the English language
version shall control.

 

23.11.

Schedules. All Schedules attached hereto are incorporated herein by reference
and are deemed to be a part hereof.

 

23.12.

Servicer. Lessor may delegate to any person or persons (the “Servicer”) all or
any of the rights, powers or discretions vested in it by this Lease or any of
the other documents relating thereto, and any such delegation may be made upon
such terms and conditions and subject to such regulations (including the power
to sub-delegate) as Lessor in its absolute discretion deems fit. Upon notice to
the Lessee of the appointment of such a Servicer, such Servicer may act as
Lessor’s servicer for all matters related to this Lease and the Engine, and
Lessee agrees that it shall communicate with and deal with such Servicer with
respect to all such matters as if the Servicer were the Lessor under this Lease.

 

24.

GOVERNING LAW AND JURISDICTION

 

24.1.

Governing Law. THIS LEASE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, NEW YORK, U.S.A. APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD
FOR CONFLICT OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

29



--------------------------------------------------------------------------------

24.2.

Consent to Jurisdiction. Each party hereto hereby irrevocably consents that any
legal action or proceeding against it or any of its assets with respect to this
Lease may be brought in any jurisdiction where such party or any of its assets
may be found, or in any court of the State of New York or any Federal court of
the United States of America located in New York, New York, located in the
Borough of Manhattan, United States of America, as the other party may elect,
and by execution and delivery of this Lease, each party hereto hereby
irrevocably submits to and accepts with regard to any such action or proceeding,
for itself and in respect of its assets, generally and unconditionally, the
jurisdiction of the aforesaid courts.

 

24.3.

Jurisdiction and Forum. Each party hereto agrees that final judgment against
such party in any action or proceeding in connection with this Lease shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States of America by suit on the judgment, a certified or exemplified
copy of which shall be conclusive evidence of the facts determined therein. Each
party hereby irrevocably waives, to the fullest extent permitted by Law, any
objection which such party may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Lease brought
in the State of New York, and hereby further irrevocably waives any claim that
any such suit, action or proceeding brought in the State of New York has been
brought in an inconvenient forum. To the extent that any party hereto may in any
jurisdiction in which proceedings may at any time be taken for the determination
of any question arising under or for the enforcement of this Lease (including
any interlocutory proceedings or the execution of any judgment or award arising
therefrom) be entitled to claim or otherwise be accorded for itself or its
property, assets or revenues immunity from suit or attachment (whether in aid of
execution, before judgment or otherwise) or other legal process, and to the
extent that in any such jurisdiction, there may be attributed to such party, or
its property, assets or revenues such immunity (whether or not claimed), each
party hereby irrevocably agrees not to claim and waives such immunity to the
fullest extent permitted by the Law of such jurisdiction.

 

24.4.

Waiver of Jury Trial. THE LESSEE AND THE LESSOR HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING TO WHICH THEY ARE BOTH PARTIES INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS LEASE, ANY OF THE
OPERATIVE DOCUMENTS OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 

24.5.

Process Agent. Without prejudice to any other mode of service, Lessee:

 

  a.

appoints and agrees to maintain Corporation Service Company located at 80 State
Street, Albany, New York 12207, United States of America as its agent for
service of process relating to any proceedings before any court located in the
borough of Manhattan, State of New York, United States of America in connection
with the Lease (the “Process Agent”);

 

  b.

agrees that failure by the Process Agent to notify Lessee of the process shall
not invalidate the proceedings concerned; and

 

30



--------------------------------------------------------------------------------

  c.

consents to the service of process relating to any such proceedings by prepaid
mailing, ce1tified or registered, of a copy of the process to the Process Agent
at the address identified in clause (a) above or by prepaid mailing, certified
or registered, of a copy of the process to Lessee at the address set forth in
Section 21.

 

25.

REPRESENTATIONS AND WARRANTIES

Lessee represents and warrants to Lessor with respect to the Lease as follows:

 

25.1.

Status. Lessee is a company duly organized or incorporated and validly existing
under the Laws of its jurisdiction of organization or incorporation, has the
power to own its assets and carry on its business as it is presently being
conducted, and is the holder of all necessary air transportation licenses
required in connection therewith and with the use and operation of the Engine.

 

25.2.

Power and Authority. Lessee has the power and authority to enter into and
perform, and has taken all necessary action to authorize the entry into,
performance and delivery of, this Lease and the transactions contemplated by it.

 

25.3.

Legal Validity. This Lease has been duly authorized, executed and delivered by
Lessee, and constitutes a legal, valid and binding obligation of Lessee,
enforceable in accordance with its terms, except as may be stated in any of the
qualifications to the legal opinion provided by Lessee to Lessor.

 

25.4.

Non-Conflict. The entry into and pe1fonnance by Lessee of, and the transactions
contemplated by, this Lease do not and shall not (i) conflict with any laws
binding on Lessee; or (ii) conflict with the constitutional or other
organizational documents of Lessee; or (iii) conflict with or result in default
under any agreement or instrument which is binding upon Lessee or any of its
assets nor result in the creation of any security interest over the Engine.

 

25.5.

Authorization. So far as concerns the obligations of Lessee, all authorizations,
consents, registrations and notifications required in connection with the entry
into, performance, validity and enforceability of, this Lease and the
transactions contemplated by this Lease, have been (or shall on or before the
Delivery Date have been) obtained or effected (as appropriate) and are (or shall
on their being obtained or effected be) in full force and effect.

 

25.6.

No Default. No Event of Default has occurred and is continuing or might result
from the entry into or performance of this Lease.

 

31



--------------------------------------------------------------------------------

25.7.

Perfection and Protection of Rights.

 

  (i)

Except as may be stated in any of the qualifications to the legal opinion
provided by Lessee to Lessor, no filing or recording of this Lease or of any
other document and no further action, is or shall be necessary under the Laws of
Lessee’s Country or any other jurisdiction in order to (A) perfect and protect
the Lessor’s title to, and the interest of Lessor in, the Engine, or (B) ensure
the validity, effectiveness and enforceability of this Lease.

 

  (ii)

The rights and interests of the Lessor and any Lender in the Engine have been
fully established, perfected and protected under the Laws of Lessee’s Country.

 

25.8.

No Immunity.

 

  (i)

Lessee is subject to civil commercial law with respect to its obligations under
this Lease.

 

  (ii)

Neither Lessee nor any of its assets is entitled to any right of immunity, and
the entry into and performance of this Lease by Lessee constitute private and
commercial acts.

 

25.9.

Suits, Material Adverse Change. No litigation, arbitration or administrative
proceedings are pending or to Lessee’s knowledge threatened against Lessee
which, if adversely determined, could have a material adverse effect upon its
financial condition or business or its ability to perform its obligations under
this Lease, and Lessee is not in default under any other agreement to which it
is a party or to which it may be bound which would have a material adverse
effect on its business, financial condition or its ability to perform under the
Lease.

Lessor represents and warrants to Lessee with respect to the Lease as follows:

 

25.10.

Status. Lessor is a limited liability company duly organized and validly
existing under the Laws of its jurisdiction of organization and has the power to
own its assets and carry on its business as it is presently being conducted.

 

25.11.

Power and Authority. Lessor has the power and authority to enter into and
perform, and has taken all necessary action to authorize the entry into,
performance and delivery of, this Lease and the transactions contemplated by it.

 

25.12.

Legal Validity. This Lease has been duly authorized, executed and delivered by
Lessor, and constitutes a legal, valid and binding obligation of Lessor,
enforceable in accordance with its terms.

 

25.13.

Non-Conflict. The entry into and performance by Lessor of, and the transactions
contemplated by, this Lease do not and shall not (i) conflict with any laws
binding on Lessor; or (ii) conflict with the constitutional or other
organizational documents of Lessor; or (iii) conflict with or result in default
under any agreement or instrument which is binding upon Lessor or any of its
assets.

 

32



--------------------------------------------------------------------------------

25.

CONFIDENTIALITY

Each party hereto (except with the prior written consent of the other party)
agrees (i) not to disclose details of this Lease to any third pallies other than
its financial and legal advisers, its lenders and/or potential lenders and/or as
required by governmental regulations; (ii) to maintain confidentiality of all
information exchanged between the parties, including pricing information and
other proprietary knowledge, and not to use such for the benefit of any third
party; and (iii) such confidentiality shall survive for a period of two
(2) years following the expiration or earlier termitlation of this Lease.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease to be executed
under hand, in each case by their respective duly authorized representatives on
the date first above written.

 

CONTRAIL AVIATION SUPPORT, LLC,

as Lessor

By:   /s/ Joseph G. Kuhn Name:   Joseph G. Kuhn Title:   CEO

BLUE AIR,

as Lessee

By:   /s/ Gheorghe Racaru Name:   Gheorghe Racaru Title:   CEO

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF DELIVERY RECEIPT

Pursuant to the Engine Lease Agreement, dated as of January 10, 2018 (“Lease”)
between CONTRAIL AVIATION SUPPORT, LLC (“Lessor”) and BLUE AIR (“Lessee”), this
Delivery Receipt is delivered, on and as of the date set forth below, by Lessee
to Lessor. Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Lease.

Lessee hereby confirms to Lessor, its successors and assigns that:

 

1.

on this          day of                  2018, at the Delivery Location, it has
received one CFM International, Inc. model CFM56-7B26 aircraft engine, bearing
manufacturer’s serial number 874776, together with full QEC, installed on an
engine transportation stand, with Technical Documents, including FAA 8130-3
certification dual release or EASA Form 1, pursuant to Section 3.2(a) of the
Lease and

 

2.

the above equipment and the records required in connection therewith were
received by Lessee at the Delivery Location and the Engine, Technical Documents
and other equipment have met the conditions of delivery and conform to the Lease
in every respect.

IN WITNESS WHEREOF, Lessee has caused this Delivery Receipt to be executed in
its name, by its duly authorized officer(s) or representative(s), pursuant to
due corporate authority, all as of the date set forth in Section 1 above.

 

BLUE AIR,

as Lessee

By:     Name:     Title:    

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF DELIVERY ACCEPTANCE CERTIFICATE

Pursuant to the Engine Lease Agreement, dated as of January 10, 2018 (“Lease”)
between CONTRAIL AVIATION SUPPORT, LLC (“Lessor”) and BLUE AIR (“Lessee”), this
Delivery Acceptance Certificate is delivered, on and as of the date set forth
below, by Lessee to Lessor. Capitalized terms used but not defined herein shall
have the respective meanings set forth in the Lease.

 

1.

Lessee hereby confirms to Lessor, its successors and assigns, that on the [    ]
day of [                ], 2018 (the “Delivery Date”), at the Delivery Location,
it received possession of the following:

 

  (a)

One CFM International, Inc. model CFM56-7B26 aircraft engine, bearing
manufacturer’s serial number 874776, together with full QEC, and with FAA 8130-3
certification and EASA Form 1.

 

Thrust Rating:                 lbs. Time since new (TSN):                 Cycles
since new (CSN):                 Time since last Shop Visit:                
Cycles since last Shop Visit:                 Cycles remaining:                

 

  (b)

The Engine was fitted on the following engine transportation stand:

 

   

Stand Base S/N:                  Stand Cradle S/N:    

 

  (c)

List of Technical Documents received:

 

  (i)

A valid and current Federal Aviation Administration (FAA) or European Aviation
Safety Agency (EASA) approved return to service maintenance release tag.

 

  (ii)

LLP status.

 

  (iii)

Airworthiness Directive status and Service Bulletin Status.

 

  (iv)

Latest Engine performance trend monitoring data (if available).

 

  (v)

Results of the most recently performed maximum power assurance (MPA) run or test
cell run (TCR) and borescope inspection video recording and report.

 

Schedule 2



--------------------------------------------------------------------------------

  (vi)

Current hours and cycles report.

 

  (vii)

Accessory and Missing Parts List.

 

3.

Lessee warrants and confirms that:

 

  (a)

the execution by Lessee and delivery of this Delivery Acceptance Certificate to
Lessor constitutes the full and unconditional acceptance of the Engine in its
“AS IS, WHERE IS” and “WITH ALL FAULTS” condition by Lessee for all purposes of
the Lease;

 

  (b)

the Engine and the Technical Documents have been delivered to and are duly
accepted by Lessee as of the Delivery Date and are to Lessee’s full satisfaction
and in accordance and subject to the provisions of the Lease;

 

  (c)

subject to Section 3.2 of the Lease, Lessee’s duly appointed and authorized
technical experts have inspected the Engine and the Technical Documents to
ensure that the Engine conforms to Lessee’s requirements;

 

  (d)

the Engine is insured in accordance with the terms of the Lease; and

 

  (e)

all representations and warranties made by Lessee pursuant to the Lease remain
in full force and effect and, if made on this date, would be true and correct in
all respects.

[Signature page follows]

 

Schedule 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee has caused this Delivery Acceptance Certificate to be
executed in its name, by its duly authorized officer(s) or representative(s),
pursuant to due corporate authority, all as of the date set forth in Section 1
above.

 

BLUE AIR,

as Lessee

By:     Name:     Title:    

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF MONTHLY UTILIZATION REPORT

Telefax to                         or email
to                                    

This report must be completed by the Lessee for each calendar month of operation
of the Engine before the fifth (5th) business day of the subsequent month.

REPORT FOR MONTH

[                ], 201     

 

Aircraft Type:    [                ] Aircraft Serial Number:   
[                ] Engine Type:    CFM International, Inc. model CFM56-7B26
Engine Serial Number:    874776

 

Engine Installation Data

  

Date engine installed

  

Engine TSN at installation

  

Engine CSN at installation

  

Aircraft registration

  

Aircraft serial number

  

Aircraft owner

  

Aircraft TSN at installation

  

Aircraft CSN at installation

  

Present Position installed

  

Engine Operation

  

EFH operated this month

  

EFC operated this month

  

Engine TSN

  

Engine CSN

  

Engine thrust rating during operation

  

 

BLUE AIR,

as Lessee

By:     Name:     Title:    

 

Schedule 3



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF NON-INCIDENT STATEMENT

(Please use Company Letterhead)

NON-INCIDENT STATEMENT

This Non-Incident Statement is to certify that the CFM International, Inc. model
CFM56-7B26 engine, bearing manufacturer’s serial number 874776, together with
all accessories and associated components (collectively, the “Engine”), was
operated by BLUE AIR (the “Operator”).

This Non-Incident Statement is provided to Contrail Aviation Support, LLC
(“Lessor”) pursuant to that certain Engine Lease Agreement, dated as of
January 10, 2018, between Contrail Aviation Support, LLC and Blue Air, as lessee
(the “Lease”). Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Lease.

During the period of Operator’s operation of the Engine, the Engine was not
involved in any accident, incident, or subjected to severe impact, stress, heat
or fire and it was not operated by governmental or military entities, nor have
any parts of the Engine which have been installed during such period of
Operator’s operation of the Engine been acquired from any government, military
or unapproved source. The Engine has not been immersed in salt water or
otherwise exposed to corrosive agents outside normal operation during such
period of Operator’s operation of the Engine.

 

Lease Commencement Engine Total Time/ Total Cycles:    [                ] Lease
Termination Engine Total Time/Total Cycles:    [                 ]

Dated this [    ] day of [                 ], 201_.

 

BLUE AIR,

as Operator

By:     Name:     Title:    

 

Schedule 4



--------------------------------------------------------------------------------

SCHEDULE 5

FINANCIAL TERMS

[NOTE: THE TERMS OF THIS SCHEDULE 5 ARE CONFIDENTIAL AND CONTAIN COMMERCIALLY
SENSITIVE INFORMATION; THIS SCHEDULE 5 MUST BE REMOVED FROM ANY PUBLIC FILING OF
THIS LEASE]

 

1.

Agreed Value. US$              *

 

2.

Minimum Liability Amount. US$                   * or any higher amount as may be
required by law wherever the aircraft is operating.

 

3.

Deductible Limit. US$             .*

 

4.

Lease Rate. Lessee will pay to Lessor throughout the Lease Term rental (the
“Lease Rate”) (i) in the amount of US$              * commencing on the Lease
Commencement Date and, thereafter, on each monthly anniversary of the Rent
Commencement Date up to the twelfth monthly anniversary of the Commencement
Date; provided, however, the Lease Rare for the second Rental Period only shall
be US$              *, (ii) US$              * per month commencing on the
thirteenth monthly anniversary of the Commencement Date and thereafter on each
monthly anniversary of the Commencement Date up to the twenty fourth monthly
anniversary of the Commencement Date and (iii) US$              * per month
commencing on the twenty fifth monthly anniversary of the Commencement Date and
thereafter on each monthly anniversary of the Commencement Date up to the thirty
sixth monthly anniversary of the Commencement Date (the “Lease Rate Due Date”)
continuing until the return of the Engine in accordance with the terms of the
Lease. Such Lease Rate shall be payable monthly in advance with respect to the
period commencing on the Rent Commencement Date and ending on the date prior to
the monthly anniversary of the Rent Commencement Date and, thereafter,
commencing on the monthly anniversary of the Rent Commencement Date and ending
on the date prior to the following monthly anniversary of the Rent Commencement
Date during the Lease Term (each a “Rental Period”). In the event that the Lease
End Date is attributable to an Unserviceable Event, Lessee shall give to Lessor
written notice of such Unserviceable Event and Lessee shall not be required to
pay Lessor the Lease Rate for a period of twenty (20) calendar days commencing
on the date of such notice; provided, however, if Lessee fails to return the
Engine to Lessor at the Redelivery Location in the condition required by the
Lease within such twenty (20) day period, Lessee shall pay the Lease Rate
divided by 30 days for each day after such twenty (20) day period that such
failure continues.

 

5.

Deposit. Lessee shall pay Lessor a security deposit of US$              * (the
“Deposit”) prior to Lessor delivering the Engine to Lessee at the Delivery
Location. The Deposit shall be held by Lessor as security for the timely
performance by Lessee of all of Lessee’s obligations under the Lease. The
Deposit may be commingled with other funds of Lessor

 

Schedule 5

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

and shall be released without interest no later than two business days after
Lessee has redelivered the Engine in accordance with the terms of the Lease,
provided Lessee has performed all its obligations under the Lease and no Event
of Default has occurred and is continuing. If Lessee fails to comply with any
provision of the Lease or any other agreement between Lessor and Lessee, or any
Event of Default shall have occurred and is continuing, then in addition to all
rights and remedies accorded to Lessor elsewhere in the Lease and applicable
law, Lessor may immediately or at any time thereafter, without prior notice to
Lessee, apply all or part of Deposit towards the payment or discharge of any
matured obligation owed by Lessee under the Lease or any other agreement between
Lessor and Lessee, in such order as Lessor sees fit (without such application
constituting a cure of such default), and Lessee shall, following a demand in
writing from Lessor, immediately restore Deposit to the level at which it stood
immediately prior to such exercise.

 

6.

Supplemental Rent.

 

  (a)

Lessee shall make payments to Lessor in respect of Supplemental Rent in
accordance with Section 7(b) below not later than ten (10) days after the last
day of each calendar month during the Lease Term (the “Supplemental Rent Due
Date”); provided that Lessee’s final payment in respect of Supplemental Rent
shall be made on the Lease End Date.

 

  (b)

On each Supplemental Rent Due Date, Lessee shall pay Lessor Supplemental Rent in
accordance with the following rates which will be charged for each Engine Flight
Hour accumulated on the Engine for the preceding month based on Lessee’s actual
monthly average Engine Flight Hour to Engine Flight Cycle ratio for the
preceding month.

 

    Hours Per Flight Cycle           US$ per Engine Flight Hour     1.30 - 1.61
  $       * 1.62 - 1.86   $       * 1.87 - 2.11   $       * 2.12 - 2.36  
$       * 2.37 - 2.61   $       * 2.62 - 2.86   $       * 2.87 - 3.12  
$       * > 3.12   $       *

The rates above are calculated at              *lbs. thrust and are subject to
(i) annual escalation at a rate of     *% per annum effective each January 1
during the Lease Term and (ii) review every            *(  )* calendar months
during the Lease Term to determine if the Engine is operated at an average
derate > 10%. In the event that the Engine is operated during such period at an
average derate £ 10%, Lessee shall pay Lessor Supplemental Rent at an increased
rate based on the following table:

 

Average Derate   Multiplication Factor of Existing Supplemental Rent Rale 0% to
5%        * 5% to 10%        * 10% and above        *

 

Schedule 5

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

and the additional amount of Lessor Supplemental Rent payable by Lessee to
Lessor with respect to such             * (  )* month period shall be paid to
Lessor by Lessee within fifteen (15) days after the end of such             *
(  )* month period.

If the Engine is operated at a different thrust level or if the Engine is not
operating in an assumed ICAO operating environment area 1, Lessor reserves the
right to charge different rates for that month.

In addition, on each Supplemental Rent Due Date, Lessee shall pay Lessor
Supplemental Rent in accordance with a rate per Engine Flight Cycle to be
calculated based on the OEM published cost of a complete set of CFM 56-7B LLPs,
which rate shall be adjusted annually on January 1 of each year during the Lease
Term, for each Engine Flight Cycle accumulated on the Engine for the preceding
month.

 

7.

Payment Mode. All payments of Lease Fees will be made by bank transfer of
immediately available funds in United States Dollars to the account of Lessor
at:

 

Bank:   

Old National Bank

1 Main Street

  

Evansville, Indiana 47708

United States of America

ABA No.:                       * Account:    Contrail Aviation Support, LLC
Account No.:                       * SWIFT Code:                         * Ref:
   ESN 874776

 

8.

Interest. If any amount payable by Lessee to Lessor under the Lease is not paid
when due, Lessee shall pay Lessor interest on the late balance from the due date
until paid in full at the lower of (i) the rate of        * percent        *%)
per month and (ii) the highest rate permitted by Law.

 

Schedule 5

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF ACKNOWLEDGEMENT OF ENGINE OWNERSHIP

A SEPARATE ONE TO BE SIGNED BY EACH OWNER, LESSOR, MORTGAGEE AND

SECURED PARTY OF THE AIRFRAME ON WHICH THE ENGINE IS INSTALLED

Date:   [                ]

Re:   [                ]

Reference is made to the Engine Lease Agreement, dated as of January 10, 2018
(as at any time amended or supplemented, the “Lease”), by and between CONTRAIL
AVIATION SUPPORT, LLC (“Lessor”) and BLUE AIR (“Lessee”) pursuant to which the
Lessor has agreed to lease to the Lessee one CFM International, Inc. model
CFM56-7B26 engine, bearing manufacturer’s serial number 874776, with full QEC
(the “Engine”), on the terms and conditions set forth in the Lease.

The undersigned is the [                ] [list those applicable to you:
owner/lessor/mortgagee/secured party] of the airframe (the “Airframe”) on which
the Engine is installed. The undersigned understands that under the laws of the
country where the airframe is registered (“Registration Country”), the laws of
the country where the Lessee is certificated (“Certification Country”), and laws
of other countries, (i) the mortgagee or owner of an airframe may be deemed to
have certain rights to deal with any engine installed on such airframe in order
to enforce its rights as mortgagee or owner of such airframe, (ii) liens and
encumbrances on an airframe may attach and extend to engines installed on such
airframe, and/or (iii) engines installed on an airframe may not be subject to
any liens and encumbrances other than those to which such airframe is subject.
The undersigned understands that the Engine is owned by the Lessor [to be added
if lender involved: and is subject to a first priority security interest in
favor of [                ] (the “Lender”)].

The undersigned hereby agrees and acknowledges that, notwithstanding any
provision to the contrary of the laws of the Registration Country, the
Certification Country or any other law or any agreement including, without
limitation, any conditional sales, security or lease agreement with the Lessee,
the installation of the Engine on the Airframe shall not affect title to or
liens on the Engine. The undersigned agrees that the Lessor is and shall
continue to be the owner of the Engine [insert if applicable: and the Engine is
and shall continue to be subject to the liens of the Lender]. The undersigned
covenants and agrees that it shall not assert, and hereby waives, any claim
against the Lessor [insert if applicable: or Lender] in respect of any right,
title or interest in the Engine which is inconsistent with the agreements in
this instrument. The undersigned covenants and agrees that it shall not seek to
enforce any rights against the Engine under any agreement as a result of the
Engine being installed on the Airframe. The undersigned hereby disclaims and
waives any ownership interest in the Engine and any security interest in the
Engine.

 

Schedule 6



--------------------------------------------------------------------------------

This Acknowledgment is entered into by the undersigned for the benefit of the
Lessor [insert if applicable: and Lender, who shall be a third party
beneficiary].

This Acknowledgment shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York, United States of America,
including all matters of construction, validity and performance.

This Acknowledgment is duly signed and dated as of [                ], 20l_.

 

[                ],

a [                ] corporation

  By:       Name:       Title:    

AS THE       [OWNER, LESSOR, MORTGAGEE, OR SECURED PARTY]

 

Schedule 6



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF ENGINE OPERATIONAL REPORT

(Please use Company Letterhead)

This report must be completed by the operator of the Engine at the time of
redelivery or after any Engine removal and certified by its Quality Assurance
Manager or equivalent.

 

Operator:   Blue Air     Engine serial number:   874776       Installation
Details:     Removal Details: Date:           Aircraft registration & S/N:      
    Engine position:           Aircraft total hours:           Aircraft total
cycles:           Engine total hours:           Engine total cycles:          
Hours run since installation:   [                    ]     Cycles run since
installation:   [                    ]    

(Note: If Engine was installed during operation on various aircraft, a separate
list must be completed noting hours and cycles for each installation/aircraft).

 

Observations:         

This is to certify that Engine type CFM56-7B26 bearing S/N 874776 has been
operated at a thrust of 26,300 lbs. and maintained in accordance with the
Aircraft Maintenance Manual and any other relevant practices and procedures.
Further, no deviations from the manuals and procedures have been
accomplished/carried out.

 

(i)

List AD’s and SB’s accomplished during operation period. (If no AD or SB has
been accomplished then record “no AD/SB accomplished during operation period”).

 

 

 

 

Schedule 7



--------------------------------------------------------------------------------

(ii)

List oil type used and consumption rate (including at least 3 month of trend
data).

 

 

 

(iii)

List any abnormal engine occurrence, or limitations having been reached or
exceeded during the term of operation. (If there were none please note that
there were none).

 

               

 

(iv)

List any major repairs or alterations accomplished during the term of operation.
(If there were none please note that were none).

 

               

 

(v)

Confirm that no PMA/non – OEM material(s), or material(s) containing non-OEM
repairs have been installed onto the Engine during the term of the operation.

 

       

 

(vi)

State if any component(s) or parts that were originally delivered/installed will
not be returned with the Engine with the reason for removal. (If there were none
please note that there were none).

 

  NOTE:

If yes, provide separate list with the components installed as replacement(s).
The following is required for component(s) which have been replaced by Lessee –
FAA 8130-3 and EASA form one release certificate; TSO/CSO or TSR/CSR, date of
installation, Engine TSN/CSN at installation of component/part and
component/part Non-incident statement on ATA 106 form.

 

               

 

(vii)

State if any deferred items have been noted during the term of the operation.
(If there were none please note that there were none):

 

(viii)

Confirm that there are no Open Maintenance items, Deferred Defects, MMEL items
and/or Carry Forward items Outstanding on the Engine and its QEC Kit.

               

 

Schedule 7



--------------------------------------------------------------------------------

(ix)

State if the Engine has experienced any EGT or RPM exceedance. (If there were
none please note that there were none).

 

               

 

(x)

Confirm the Fuel Type Used during the term of operation.

 

               

 

(xi)

Confirm that the Engine has not been operated with fuels or with fuel additives
sourced from the C.I.S

 

               

 

(xii)

Confirm that the Engine fuel was not contaminated with Fatty Acid Methyl Ester
(FAME). If the Engine was contaminated, advise to the amount and corrective
action.

 

               

 

(xiii)

Confirm that no LLP’s have been replaced.

 

       

 

(xiv)

Confirm that the Engine has been properly stored (if applicable) in accordance
with the AMM/Engine Manual.

 

       

 

(xv)

Confirm that the Engine has been properly transported in accordance with
AMM/Engine Manual during entire lease. (Provide separately photos evidencing
engine being properly secured onto air-ride equipment.)

 

       

 

(xvi)

Confirm that the Engine has been returned/placed in the ‘as delivered stand’ and
the original Engine cover if delivered with the engine.

 

Stand Base P/N                         

Stand Base S/N

                        Stand Cradle P/N                         

Stand Cradle S/N

                        Note:                                   
                                              

 

(xvii)

Confirm that the Engine fuel system has been completely emptied of fuel as per
the special provision A70 in the IATA Dangerous Goods Regulation and therefore
is not subject to IATA Dangerous Goods Regulations.

 

       

 

Schedule 7



--------------------------------------------------------------------------------

(xviii)

Confirm ETOPS compliance if applicable.

 

       

 

(xix)

Provide date of last fan blade lubrication and next due compliance date.

 

       

 

(xx)

Provide date(s) for engine C-check tasks performed and next due compliance date
(MPD task compliance status)

 

       

 

Date/Signed:     Print Name:     Title:    

 

Schedule 7



--------------------------------------------------------------------------------

SCHEDULE 8

FORM Of ENGINE REDELIVERY CHECKS & INSPECTIONS REPORT

This report must be completed by the operator of the Engine at the time of
redelivery and certified by its Engineering officer.

 

Operator:   Blue Air    Engine serial number:   874776    Removal details at
Engine Redelivery:    Date:        Aircraft registration & S/N:        Engine
position:        Aircraft total hours:        Aircraft total cycles:       
Engine total hours:        Engine total cycles:       

CLAUSE A: REDELIVERY CHECKS REPORT (APPLICABLE ONLY FOR ENGINE REDELIVERY)

The Lessee hereby confirms to Lessor that the following redelivery checks and
inspections have been completed satisfactorily in accordance with the return
conditions of the Lease and that the Engine has not operated since completion of
these checks:

 

(tick with ✓ to  confirm)

  

YES

  

NO

                                                        *   

     *

  

     *

                                                                  
                            *   

     *

  

     *

                                                                  
             *   

     *

  

     *

                           *   

     *

  

     *

                                                                  
                                                     *   

     *

  

     *

                                                                  
             *   

     *

  

     *

Comments on findings on any of the above checks & inspections:

   

     

 

Schedule 8

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

CLAUSE B: REDELIVERY DOCUMENTS REPORT (APPLICABLE ONLY FOR ENGINE REDELIVERY)

The Lessee hereby confirms that the following redelivery documents have been
completed and have been redelivered to Lessor:

 

(tick with ✓ to Confirm)    YES    NO                      
                                         
                                         
                                               *        *        *

                                          
                                         
                                                                 *

       *        *

                                                       *

       *        *

                                                    *

       *        *

                                          
                                         
                                         
                                                                         *

       *        *

                                          
                                         
                                         
                                                                  *

       *        *

                                          
                                         
                                         
                                                                         *

       *        *

                                          
                                                   *

       *        *

                                                                   
                *

       *        *

                                                       
                                         
                                         
                                                                 *

       *        *

                                                       
                                          *

       *        *

                                                       
                                *

       *        *

                                                       
                                                                  *

     

                                                                         *

       *        *

                                                       
                                         
                                         
                                              *

       *        *

                                                          *

       *        *

                                                 *

       *        *

                                                       
                                          *

       *        *

                                             
                                              *

       *        *

                                                          *

       *        *

                                           
                                         
                                               *

       *        *

                                                       
                                                                      *

     

                                                       
                                          *

       *        *

                                                       
                                         
                                                 *

       *        *

                                                       
                                                                      *

     

 

Schedule 8

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

                                                *          
                                                
                                                  *        *        *

                                                                           
                       *            

     

                                                      *

     

                                                                         *

       *        *

                                       *

       *        *

                                                 *

       *        *

Comment on any of the above redelivery documents:

 

         

 

Lessee:

    Date        Signed;        Name:        (please print) Title:       

 

Schedule 8

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 9

FORM OF LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Termination Agreement”) is made and
entered into as of                          , 201    , between CONTRAIL AVIATION
SUPPORT, LLC, a limited liability company organized and existing under the laws
of the State of North Carolina, United States of America (the “Lessor”), and
BLUE AIR, a company organized and existing under the laws of Romania (the
“Lessee”).

W I T N E S S E T H:

WHEREAS, the Lessor and the Lessee are parties to that certain Engine Lease
Agreement, as more particularly described in Annex 1 attached hereto (the
“Lease”), with respect to that certain CFM International, Inc. model CFM56-7B26
aircraft engine, bearing manufacturer’s serial number 874776 and related
records, together with full QEC and engine transportation stand (collectively,
the “Engine”); and

WHEREAS, the Lessor and the Lessee desire to terminate the Lease as provided
herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Lessor and the Lessee agree as follows:

1. Except as otherwise defined herein, capitalized terms used herein shall have
the meanings set forth in the Lease.

2. The Lease is hereby terminated effective as of the date set forth on the
Termination Notice to Lessee (the “Termination Date”). A copy of such
Termination Notice is attached hereto and made part hereof.

3. Effective as of the Termination Date, the Engine is hereby released from all
of the terms and conditions of the Lease; provided that the provisions of the
Lease that, by their respective terms, are to survive the termination or
expiration of the Lease shall survive the termination of the Lease to the extent
required thereby for their full observance and performance.

4. This Termination Agreement may be executed in counterparts, each of which
when executed and delivered shall be deemed an original and all together shall
constitute one and the same instrument.

[Signature page follows]

 

Schedule 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be duly executed as of the date first above written.

 

CONTRAIL AVIATION SUPPORT, LLC,
as Lessor

By:     Name:     Title:    

 

BLUE AIR,

as Lessee

By:     Name:     Title:    

 

Schedule 9



--------------------------------------------------------------------------------

Annex I

to Lease Termination

Description of Lease

Engine Lease Agreement, dated as of January 10, 2018, between CONTRAIL AVIATION
SUPPORT, LLC (“Lessor”) and BLUE AIR (“Lessee”) which was recorded by the
Federal Aviation Administration on [                ], 2018 and assigned
Conveyance No. [        ].

[Note: To be revised accordingly when terminated.]

 

Schedule 9



--------------------------------------------------------------------------------

SCHEDULE 10

END OF LEASE INSPECTION REQUIREMENTS

 

ITEM

 

TASK DESCRIPTION

   REMARKS      COMPLIED
WITH  

1

  ENGINE DOCUMENTATION CHECK      

1.1

  CHECK ENGINE IS CLEAR OF ALL LOG BOOKS AND DEFFERED DEFECTS      

1.2

  CHECK RECORDED CFDS FAULTS FOR ATA CHAPTER 70-80 FAULTS      

1.2

  CHECK LAST ECM TREND DATA SIGNIFICANT FINDING REPORT      

1.3

  CHECK FOR COMPLETED POWER ASSURANCE RUN AND ENGINE PRESERVATION/STORAGE      

1.4

  CHECK AD NOTE STATUS. CHECK FOR REQUIRED SB INCORPORATION      

2

  ENGINE GENERAL INSPECTION IAW MM 72-00-00      

2.1

  ENGINE GENERAL INSPECTION IAW MM 72-00-00      

2.2

  VISUALLY INSPECT ENGINE STAND      

2.3

  RECORD ENGINE TRANSPORT STAND P/N; S/N      

2.4

  PERFORM PHOTO DOCUMENTATION OF ENGINE      

2.5

  COMPLETE ACCESSORY INVENTORY LIST INCLUDING EBU AND COMPARE WITH OUTGOING
STATUS WHEN POSSIBLE      

2.6

  CHECK COMPLETE ENGINE FOR EVIDENCE HOT AIR, FUEL OR OIL LEAKAGES      

2.7

  CHECK DRAIN LINES FOR BLOCKAGE      

3

  ENGINE OIL SYSTEM INSPECTION IAW MM 79-00-00      

3.1

  DRAIN OIL TANK AND GEARBOX      

3.2

  REMOVE OIL SCAVENGE AND PRESSURE FILTER VISUALLY INSPECT OIL SCAVENGE AND
PRESSURE FILTER FOR CONTAMINATION REPORT IMMEDIATELY ANY CONTAMINATION FOUND   
  

3.3

  INSTALL NEW OIL SCAVENGE AND PRESSURE FILTER COMPLETE WITH NEW O-RINGS      

3.4

  CHECK MAGNETIC CHIP DETECTORS FOR METAL CONTAMINATION REPORT IMMEDIATELY ANY
CONTAMINATION FOUND ENGINE OIL SYSTEM INSPECTION IAW MM 79-36-00      

 

Schedule 10



--------------------------------------------------------------------------------

3.5

  VISUALLY INSPECT THE OILTANK FOR EXTERNAL LEAKAGE, GENERAL CONDITION, SECURITY
OF MOUNTING AND CONDITION OF CONNECTED TUBES.      

4

  ENGINE FUEL SYSTEM INSPECTION IAW MM 73-00-00      

4.1

  REMOVE MAIN FUEL PUMP FUEL FILTER, FUEL CONTROL FILTER AND FUEL DISTRIBUTION
VALVE FILTER      

4.2

  INSPECT FUEL FILTERS FOR CONTAMINATION REPORT IMMEDIATELY ANY CONTAMINATION
FOUND      

4.3

  INSTALL NEW FUEL FILTERS WITH NEW O- RINGS      

4.4

  VISUALLY INSPECT FUEL SYSTEM COMPONENTS INCLUDING TUBES, MANIFOLDS AND JOINTS
     

5

  ENGINE FAN FRAME AND CASE ASSEMBLY INSPECTION IAW MM 72-33-00      

5.1

  PERFORM VISUAL INSPECTION OF FAN CASE FOR OBVIOUS DAMAGE, CRACKS, DENTS AND
SCRATCHES.      

5.2

  PERFORM VISUAL INSPECTION OF FAN EXIT CASE FOR OBVIOUS DAMAGE, CRACKS, DENTS
AND SCRATCHES:      

6

  HPC GENERAL INSPECTION IAW MM 72-37-00, VSV RIG CHECK 75-31-00      

6.1

  INSPECT VBV BLEED SYSTEM LINKAGE FOR WEAR      

6.2

  VISUALLY INSPECT VSV ACTUATION LINKAGE FOR ANY DAMAGE AND LOOSENESS. INSPECT
ACTUATOR FOR LEAKAGE.      

6.4

  VISUALLY INSPECT ALL FLANGES FOR CRACKS, MISSING AND/ OR DAMAGED BOLT (CRACKS,
CORROSION ETC.)      

6.5

  VISUALLY INSPECT THE HPC FRONT CASE IGV - VSV UNISON RING FOR GENERAL
CONDITION, LOOSENESS AND EXCESSIVE WEAR. INSPECT AS ACCESSIBLE ALL VSV LEVER
ARMS FOR GENERAL CONDITION AND LOOSE BOLTS.      

7

  HPC REAR FRAME AND HPT CASE GENERAL INSPECTION IAW MM 72-40-00, 72-50-00.   
  

7.1

  VISUALLY INSPECT THE COMPRESSOR REAR FRAME FOR CRACKS, BURNING ETC.      

7.2

  VISUALLY INSPECT THE COMPRESSOR REAR FRAME FRONT AND REAR FLANGE FOR BOLT HOLE
CRACKS AND DEFORMATION.      

7.3

  VISUALLY INSPECT HPT CASE FOR GENERAL CONDITION, CRACKS, CORROSION AND
ISOLATED EXCESSIVE HEAT DISCOLORATION.      

7.4

  VISUALLY INSPECT THE FUEL NOZZLES IN SITU.      

 

Schedule 10



--------------------------------------------------------------------------------

7.5

  VISUALLY INSPECT ALL EXTERNAL PIPING OF HPT/ DIFFUSER AREA FOR SECURITY OF
ATTACHMENT, CHAFING MARKS AND/ OR OBVIOUS DAMAGE. PAY SPECIAL ATTENTION TO THE
FUEL MANIFOLDS   

8

  LPT CASE AND TURBINE EXHAUST CASE GENERAL INSPECTION IAW MM 72-54-00.   

8.1

  VISUALLY INSPECT THE LPT CASE FOR GENERAL CONDITION, CRACKS, CORROSION AND
HEAT DISCOLORATION.   

8.2

  VISUALLY INSPECT THE LPT CASE FRONT AND REAR FLANGES FOR CRACKS, DAMAGES AND
MISSING OR LOOSE BOLTS.   

8.3

  VISUALLY INSPECT THE LPT COOLING MANIFOLDS FOR CRACKS.   

9

  ACCESSORY GEARBOX MODULE GENERAL INSPECTION IAW MM 72-61-00   

9.1

  VISUALLY INSPECT THE GEARBOX GROUP FOR GENERAL CONDITION, OBVIOUS
DAMAGE/CRACKS, CORROSION AND SIGNS OF OIL LEAKAGE.   

9.2

  VISUALLY INSPECT THE GEARBOX GROUP MOUNTS FOR GENERAL CONDITION AND CRACKS.   

9.3

  IF CSD IS REMOVED FOR ANY REASON, PERFORM TORQUE CHECK OF “CSD QAD RING MOUNT
BOLTS   

9.4

  VISUALLY INSPECT THE FAN EXIT CASE C—FLANGE AT THE GEARBOX MOUNT LOCATION FOR
CRACKS.   

9.5

  CHECK CARBON SEALS FOR SIGNS OF LEAKAGE   

9.6

  CHECK ACCESSIBLE DRIVE SPLINES FOR WEAR   

9.7

  VISUALLY INSPECT THE PIPING AROUND ACCESSORY GEARBOX FOR WEAR, CHAFING MARKS
AND CORRECT INSTALLATION.   

10

  INSPECTION OF FWD AND AFT MOUNT IAW MM 71-2100/71-20-02   

10.1

  VISUALLY INSPECT MOUNTS FWD AND REAR MOUNTS   

11

  GENERAL INSPECTION OF ACCESSORIES AND ASSOCIATED COMPONENTS   

11.1

  INSPECT ALL ACCESSORIES FOR SECURITY OF ATTACHMENT, OBVIOUS DAMAGE OR LEAKS.
GIVE SPECIAL ATTENTION TO THE FOLLOWING ACCESSORIES:   

11.2

  INSPECT L&S PUMP FOR SIGNS OF LEAKAGES AND GENERAL CONDITION   

11.3

  INSPECT THE MAIN FUEL PUMP FOR EXTERNAL LEAKAGE AND SECURITY OF MOUNTING.
LEAKAGE REF. MM 73-1200   

11.3a

  INSPECT THE HMU FOR EXTERNAL LEAKAGE, SECURITY OF CONTROL TO PUMP AND
ELECTRICAL CONNECTORS. 7321-00   

 

Schedule 10



--------------------------------------------------------------------------------

11.3b

  INSPECT THE FUEL/OIL HEAT EXCHANGER FOR EXTERNAL FUEL OR OIL LEAKAGE.
REF.:73-14-00.      

11.4

  INSPECT THE FADEC Nl SPEED SENSOR FOR GENERAL CONDITION AND SECURITY OF
ELECTRICAL CONNECTOR.      

11.5

  INSPECT THE FADEC EEC FOR GENERAL CONDITION AND SECURITY OF ELECTRICAL
CONNECTORS, MOUNTING AND SENSE TUBES.      

12

  GENERAL QEC INSPECTION      

12.1

  INSPECT THE “IDG” FOR GENERAL CONDITION AND LEAKAGE. MM 24-12-00      

12.1a

  INSPECT THE FILTER ELEMENT FOR CONTAMINATION.      

12.1b

  INSTALL NEW FILTER ELEMENT.      

12.2

  INSPECT THE HYDRAULIC PUMP FOR GENERAL CONDITION AND LEAKAGE. REF.: MM
29-11-00      

12.3

  CLEAN THE HYDRAULIC DRAIN TUBE FROM GEARBOX PAD TO DRAIN MAST. USE A BRUSH FOR
INTERNAL CLEANING.      

12.4

  INSPECT THE PNEUMATIC STARTER FOR GENERAL CONDITION AND LEAKAGE. MM 80-12-00
     

12.5

  INSPECT THE FUEL FLOW TRANSMITTER FOR GENERAL CONDITION AND SECURITY OF
ELECTRICAL CONNECTOR MM 73-31-00      

12.6

  INSPECT THE LOW OIL PRESSURE SWITCH, OIL FILTER DIFFERENCE PRESSURE SWITCH AND
OIL DIFFERENCE PRESSURE SWITCH FOR GENERAL CONDITION AND SECURITY OF ELECTRICAL
CONNECTORS.      

12.7

  INSPECT ALL RELATED TUBES AND FLEX HOSES FOR GENERAL CONDITION AND SIGNS OF
LEAKAGE.      

12.8

  INSPECT ALL CABIN AIR SYSTEM DUCTS AND VALVES FOR GENERAL CONDITION AND
CORRECT INSTALLATION.      

12.9

  INSPECT THE PRIMARY EXHAUST NOZZLE AND PLUG FOR GENERAL CONDITION.      

13

  ELECTRICAL CHECKS IAW CMM ELECTRICAL HARNESSES, CABLES, MM 71-50-00      

13.1

  PERFORM VISUAL INSPECTION OF ALL ELECTRICAL HARNESSES AND CONNECTORS IN
INSTALLED CONDITION      

13.2

  INSPECT CORE AND GEARBOX FIRE LOOPS FOR GENERAL CONDITION. ENSURE FIRE
DETECTOR SYSTEM CLIPPING IS ARRANGED TO PREVENT CHAFING      

14

  LPC VIDEO BORESCOPE INSPECTION AND FAN BLADE VISUAL INSP. IAW MM 72-00-00-
POST TEST RUN      

14.1

  PERFORM VIDEO BSI OF STAGE ONE FAN ROTOR DISK AND SPOOL      

15

  HPC VIDEO BORESCOPE INSPECTION IAW MM 72-36-00 -72-37-00 POST TEST RUN      

15.1

  PERFORM VIDEO BSI OF HPC BLADES STG.l - 9.      

 

Schedule 10



--------------------------------------------------------------------------------

15.2

  PERFORM VIDEO BSI OF HPC STATOR VANES.      

16

  VIDEO BSI OF COMBUSTOR, HPT NOZZLE AND HPT IAW MM 72-43-00-72-53-00 POST TEST
RUN      

16.1

  PERFORM VIDEO BSI OF COMBUSTOR      

16.2

  PERFORM VIDEO BSI OF 1 STG. NOZZLE GUIDE VANES      

16.3

  PERFORM VIDEO BSI OF HP TURBINE STG. 1 BLADES LE & TE      

16.4

  PERFORM VIDEO BSI OF HP TURBINE STG. 2 BLADES LE      

17

  VIDEO BSI OF LPT IAW MM 72-54-00 - POST TEST RUN      

17.1

  PERFORM VIDEO BSI OF LPT BLADES      

18

  POST BSI TASKS      

18.1

  CONFIRM CORRECT INSTALLATION OF B.S.I. PLUGS AND REINSTALLED      

 

NAME

 

SIGNATURE

 

DATE

 

Schedule 10



--------------------------------------------------------------------------------

SCHEDULE 11

FORM OF REDELIVERY ACCEPTANCE CERTIFICATE

Pursuant to the Engine Lease Agreement, dated as of January 10, 2018 (“Lease”),
between CONTRAIL AVIATION SUPPORT, LLC (“Lessor”) and BLUE AIR (“Lessee”), this
Redelivery Acceptance Certificate is executed delivered, on and as of the date
set forth below, by Lessee and Lessor. Capitalized terms used but not defined
herein shall have the respective meanings set forth in the Lease.

Lessor hereby confirms to Lessee, its successors and assigns that:

 

1.

on this          day of                 , 20    , at the Delivery Location, it
has received one CFM International, Inc. model CFM56-7B26 aircraft engine,
bearing manufacturer’s serial number 874776, together with full QEC, installed
on an engine transportation stand, with Technical Documents, including FAA
8130-3 certification dual release or EASA Form 1, pursuant to Section 3.2(a) of
the Lease.

 

2.

The Aircraft and Aircraft Documents are hereby accepted by Lessor for return
under the Lease subject to (i) the provisions of the Lease, and (ii) the
correction by Lessee (or procurement by Lessee at Lessee’s cost) within 10 days
following the date hereof of the discrepancies specified in Attachment 1 hereto.

 

3.

Subject to the following paragraph, the Lease is hereby terminated without
prejudice to Lessee’s continuing obligations and Lessor’s continuing rights
under the Lease and this Redelivery Acceptance Certificate.

 

4.

Lessee represents and warrants that during the Lease Term all maintenance and
repairs to the Aircraft and each Item of Equipment were performed in accordance
with the requirements of the Lease, and acknowledges, confirms and agrees that
such representation and warranty shall survive the termination or expiration of
the Lease. Lessee further confirms that all of its obligations, liabilities and
agreements under the Lease (collectively, the “Obligations”) whether accruing
prior to the date hereof or which survive the termination or expiration of the
Lease by their terms and accrue after the date hereof, will remain in full force
and effect until all such Obligations have been satisfied in full.

 

5.

THIS REDELIVERY ACCEPTANCE CERTIFICATE SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, U.S.A.,
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN THE PROVISIONS OF
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

Schedule 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee and Lessor have caused this Redelivery Acceptance
Certificate to be executed in its name, by its duly authorized officer(s) or
representative(s), pursuant to due corporate authority, all as of the date set
forth in Section 1 above.

 

CONTRAIL AVIATION SUPPORT, LLC,

as Lessor

   

BLUE AIR,

as Lessee

By:         By:     Name:         Name:     Title:         Title:    

 

Schedule 11



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF DELIVERY ACCEPTANCE CERTIFICATE

Pursuant to the Engine Lease Agreement, dated as of January 10, 2018 (“Lease”)
between CONTRAIL AVIATION SUPPORT, LLC (“Lessor”) and BLUE AIR (“Lessee”), this
Delivery Acceptance Certificate is delivered, on and as of the date set forth
below, by Lessee to Lessor. Capitalized terms used but not defined herein shall
have the respective meanings set forth in the Lease.

 

1.

Lessee hereby confirms to Lessor, its successors and assigns, that on the 13th
day of February, 2018 (the “Delivery Date”), at the Delivery Location, it
received possession of the following:

 

  (a)

One CFM International, Inc. model CFM56-7B26 aircraft engine, bearing
manufacturer’s serial number 874776, together with full QEC, and with FAA 8130-3
certification and EASA Form 1.

 

Thrust Rating:

   26,300 lbs.

Time since new (TSN):

   49, 190

Cycles since new (CSN):

   21,649

Time since last Shop Visit:

   11,019

Cycles since last Shop Visit:

   4,789

Cycles remaining:

   3,351

 

  (b)

The Engine was fitted on the following engine transportation stand:

 

                

 

Stand Base SIN:

     12030-4             

Stand Cradle SIN:         12030-4

 

  (c)

List of Technical Documents received:

 

  (i)

A valid and current Federal Aviation Administration (FAA) or European Aviation
Safety Agency (EASA) approved return to service maintenance release tag.

 

  (ii)

LLP status.

 

  (iii)

Airworthiness Directive status and Service Bulletin Status.

 

  (iv)

Latest Engine performance trend monitoring data (if available).

 

  (v)

Results of the most recently performed maximum power assurance (MPA) run or test
cell run (TCR) and borescope inspection video recording and report.

 

[Initials]

Schedule 2



--------------------------------------------------------------------------------

  (vi)

Current hours and cycles report.

 

  (vii)

Accessory and Missing Parts List.

 

1.

Lessee warrants and confirms that:

 

  (a)

the execution by Lessee and delivery of this Delivery Acceptance Certificate to
Lessor constitutes the full and unconditional acceptance of the Engine in its
“AS IS, WHERE IS” and “WITH ALL FAULTS” condition by Lessee for all purposes of
the Lease;

 

  (b)

the Engine and the Technical Documents have been delivered to and are duly
accepted by Lessee as of the Delivery Date and are to Lessee’s full satisfaction
and in accordance and subject to the provisions of the Lease;

 

  (c)

subject to Section 3.2 of the Lease, Lessee’s duly appointed and authorized
technical experts have inspected the Engine and the Technical Documents to
ensure that the Engine conforms to Lessee’s requirements;

 

  (d)

the Engine is insured in accordance with the terms of the Lease; and

 

  (e)

all representations and warranties made by Lessee pursuant to the Lease remain
in full force and effect and, if made on this date, would be true and correct in
all respects.

[Signature page follows]

 

[Initials]

Schedule 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee has caused this Delivery Acceptance Certificate to be
executed in its name, by its duly authorized officer(s) or representative(s),
pursuant to due corporate authority, all as of the date set forth in Section 1
above.

 

BLUE AIR, as Lessee

By:

  /s/ Gheorghe Racaru

Name:   Gheorghe Racaru Title:   CEO

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE I

FORM OF DELIVERY RECEIPT

Pursuant to the Engine Lease Agreement, dated as of January 10, 2018 (“Lease”)
between CONTRAIL AVIATION SUPPORT, LLC (“Lessor”) and BLUE AIR (“Lessee”), this
Delivery Receipt is delivered, on and as of the date set forth below, by Lessee
to Lessor. Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Lease.

Lessee hereby confirms to Lessor, its successors and assigns that:

 

I.

on this 22nd day of February 2018, at the Delivery Location, it has received one
CFM International, Inc. model CFMS6-7B26 aircraft engine, bearing manufacturer’s
serial number 874776, together with full QEC, installed on an engine
transportation stand, with Technical Documents, including FAA 8130-3
certification and EASA Form I, pursuant to Section 3.2(a) of the Lease and

 

I.

the above equipment and the records required in connection therewith were
received by Lessee at the Delivery Location and the Engine, Technical Documents
and other equipment have met the conditions of delivery and conform to the Lease
in every respect.

IN WITNESS WHEREOF, Lessee has caused this Delivery Receipt to be executed in
its name, by its duly authorized officer(s) or representative(s), pursuant to
due corporate authority, all as of the date set forth in Section I above.

 

BLUE AIR, as Lessee

By:

  /s/ Gheorghe Racaru

Name:   Gheorghe Racaru Title:   CEO

 

Schedule I